Exhibit 10.2

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

BY AND

BETWEEN

ANALEX CORPORATION,

a Delaware corporation

as Borrower

AND

BANK OF AMERICA, N.A.

as Lender

November 13, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1. DEFINITIONS; CONSTRUCTION.

   1

1.1 Certain Definitions

   1

1.2 Construction

   14

1.3 Accounting Principles

   14

2. THE FACILITIES.

   14

2.1 Revolving Credit Facility

   14

2.2 INTENTIONALLY DELETED

   16

2.3 Fees

   16

2.4 Making of Loans

   16

2.5 Interest Rates

   17

2.6 Optional Prepayments of Revolving Credit Facility Loans

   18

2.7 INTENTIONALLY DELETED

   18

2.8 Interest Payment Dates

   18

2.9 Payments Generally

   18

2.10 Additional Compensation in Certain Circumstances

   19

2.11 Taxes

   20

2.12 INTENTIONALLY OMITTED

   21

2.13 Letters of Credit

   21

2.14 Procedure for Issuance and Amendment of Letters of Credit

   21

2.15 Letter of Credit Drawings and Reimbursements

   22

2.16 Obligations Absolute

   22

2.17 Further Assurances

   23

2.18 Letter of Credit Applications

   23

3. REPRESENTATIONS AND WARRANTIES.

   24

3.1 Corporate Existence and Qualification

   24

3.2 Authority: Noncontravention

   24

3.3 Financial Position: Solvency

   24

3.4 Payment of Taxes

   25

3.5 Accuracy of Submitted Information; Omissions

   25

3.6 Government Contracts

   25

3.7 No Defaults or Liabilities

   25

3.8 No Violations of Law

   26

3.9 Litigation and Proceedings

   26

3.10 Fiscal Year

   26

3.11 Pension Plans

   26

3.12 O.S.H.A Environmental Compliance

   27

3.13 Intellectual Property

   27

3.14 Existing or Pending Defaults; Material Contracts

   28

3.15 Title to Property

   28

3.16 Office Locations: Leases

   28

3.17 Labor Relations

   28

3.18 Absence of Undisclosed Liabilities

   29

3.19 Subsidiaries

   29



--------------------------------------------------------------------------------

3.20 Margin Regulations

   29

3.21 Survival of Representation and Warranties

   29

4. CONDITIONS OF LENDING.

   30

4.1 Conditions to Initial Loans

   30

4.2 Conditions to All Loans

   32

5. AFFIRMATIVE COVENANTS.

   33

5.1 Basic Reporting Requirements

   33

5.2 Payment of Loan Obligations

   36

5.3 Insurance

   36

5.4 Payment of Taxes and Other Potential Charges and Priority Claims

   36

5.5 Preservation of Corporate Status

   37

5.6 Governmental Approvals and Filings

   37

5.7 Maintenance of Properties

   37

5.8 Avoidance of Other Conflicts

   38

5.9 Financial Accounting Practices

   38

5.10 Use of Proceeds

   38

5.11 Additional Credit Parties

   38

5.12 Maintenance of Certain Accounts with Lender

   39

5.13 Government Contracts

   39

5.14 Interest Rate Swap

   39

5.15 Further Assurances; Additional Requested Information

   39

6. NEGATIVE COVENANTS

   40

6.1 Financial Covenants

   40

6.2 Change of Operations

   40

6.3 Liens

   40

6.4 Indebtedness and Guaranty Obligations

   41

6.5 Loans, Advances and Investments

   42

6.6 Dividends and Related Distributions

   43

6.7 Sale-Leasebacks

   43

6.8 Mergers, Acquisitions, etc

   43

6.9 Dispositions of Properties

   44

6.10 Dealings with Affiliates

   44

6.11 Limitation on Other Restrictions on Liens

   45

6.12 Limitation on Other Restrictions on Amendment of the Loan Documents

   45

7. DEFAULTS

   45

7.1 Events of Default

   45

7.2 Consequences of an Event of Default

   48

8. MISCELLANEOUS.

   49

8.1 Holidays

   49

8.2 Records

   49

8.3 Amendments and Waivers

   49

8.4 No Implied Waiver; Cumulative Remedi4es

   49

 

ii



--------------------------------------------------------------------------------

8.5 Notices

   50

8.6 Expenses; Taxes; Indemnity

   50

8.7 Severability

   51

8.8 Prior Understandings

   51

8.9 Duration; Survival

   51

8.10 Counterparts

   52

8.11 Limitation on Payments

   52

8.12 Set-Off

   52

8.13 Successors and Assigns; Assignments

   53

8.14 Materiality

   53

8.15 Governing Law; Arbitration: Waiver of Jury Trial; Limitation of Liability

   53

 

EXHIBITS

     

EXHIBIT A

   -      Form of Revolving Credit Facility Note

EXHIBIT B

   -      Pricing Grid

EXHIBIT C

   -      INTENTIONALLY DELETED

EXHIBIT D

   -      First Amendment to Pledge Agreement and Second Amendment to Pledge
Agreement

EXHIBIT E

   -      Form of Guaranty

EXHIBIT F

   -      Pequot Subordination Agreement

EXHIBIT G

   -      Form of Compliance Certificate

EXHIBIT H

   -      Form of Joinder Agreement

SCHEDULES

     

SCHEDULE 3.1

   -      Corporate Existence and Qualification

SCHEDULE 3.6

   -      Material Contracts

SCHEDULE 3.9

   -      Litigation and Proceedings

SCHEDULE 3.13

   -      Intellectual Property

SCHEDULE 3.14

   -      Existing and Pending Defaults

SCHEDULE 3.16

   -      Office Locations; Leases

SCHEDULE 3.17

   -      Labor Relations

SCHEDULE 3.19

   -      Subsidiaries

SCHEDULE 6.3

   -      Liens

SCHEDULE 6.4

   -      Indebtedness

SCHEDULE 6.5

   -      Loans, Advances and Investments

 

iii



--------------------------------------------------------------------------------

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as
of November 13, 2006 (the “Closing Date”) is by and among ANALEX CORPORATION, a
Delaware corporation (the “Borrower”), and the subsidiaries of the Borrower
identified on the signature pages hereto and such other subsidiaries of the
Borrower as may from time to time become a party hereto (the “Subsidiary
Guarantors”), and BANK OF AMERICA, N.A., a national banking association (the
“Lender”).

W  I  T  N  E  S  S  E  T  H

WHEREAS, the Borrower has requested that the Lender modify certain terms of the
revolving credit facility to the Borrower in the current aggregate maximum
principal sum not to exceed Forty Million and 00/100 Dollars ($40,000,000.00) at
any time outstanding; and

WHEREAS, the Lender is willing to modify the terms of the revolving credit
facility and to extend such credit to the Borrower on the terms and subject to
the conditions hereinafter set forth amending and restating in its entirety the
Amended and Restated Credit Agreement dated May 28, 2004, as previously amended.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and intending to be legally bound hereby, the parties hereto
hereby covenant and agree as follows:

1. DEFINITIONS; CONSTRUCTION.

1.1 Certain Definitions.

In addition to other words and terms defined elsewhere in this Agreement, as
used herein the following words and terms shall have the following meanings,
respectively, unless the context hereof otherwise clearly requires:

“ACH Transactions” shall have the meaning set forth in Section 2.4(c).

“Affiliate” of a Person (the “Specified Person”) shall mean (a) any Person which
directly or indirectly controls, or is controlled by, or is under common control
with, the Specified Person, (b) any director or officer (or, in the case of a
Person which is not a corporation, any individual having analogous powers) of
the Specified Person or of a Person who is an Affiliate of the Specified Person
within the meaning of the preceding clause (a), and (c) for each individual who
is an Affiliate of the Specified Person within the meaning of the foregoing
clause (a) or (b), any spouse or direct lineal descendant of such Affiliate. For
purposes of the preceding sentence, “control” of a Person shall mean (x) the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and (y) in any case
shall include direct or indirect ownership (beneficially or of record) of, or
direct or indirect power to vote, ten percent (10%) or more of the outstanding
shares of any class of capital stock of such Person (or in the case of a Person
that is not a corporation, ten percent (10%) or more of any class of equity
interest).

 



--------------------------------------------------------------------------------

“Applicable Margin” for purposes of calculating the interest on each Loan, the
Letter of Credit Fee and the Revolving Unused Fee, for any day shall mean the
applicable percentage, as set forth on the Pricing Grid, corresponding to the
Total Funded Debt to EBITDA ratio in effect as of the most recent Calculation
Date. The initial Applicable Margins shall be based on Pricing Level II until
the first Applicable Margin Change Date for the Calculation Date occurring on
December 31, 2006. Thereafter, determination of the appropriate Applicable
Margins based on the Total Funded Debt to EBITDA ratio shall be made on each
Calculation Date upon receipt by the Lender of the Required Financial
Information for such Calculation Date. The Total Funded Debt to EBITDA ratio in
effect as of a Calculation Date shall establish the Applicable Margins that
shall be effective as of the date designated by the Lender as the Applicable
Margin Change Date. The Lender shall determine the Applicable Margins as of the
Calculation Date occurring on December 31, 2006 and on each Calculation Date
thereafter and shall promptly notify the Borrower of the Applicable Margins so
determined and of the Applicable Margin Change Date. Such determinations by the
Lender of the Applicable Margins shall be conclusive absent demonstrable error.
If the Borrower fails to provide the Required Financial Information for a
Calculation Date to the Lender, when required pursuant to this Agreement, the
Applicable Margins shall be based on Pricing Level II as set forth in the
Pricing Grid until such time as the Required Financial Information is provided
whereupon the Pricing Level shall be determined by the then current Total Funded
Debt to EBITDA ratio.

“Applicable Margin Change Date” shall mean, with respect to the Calculation Date
occurring on December 31, 2006 and any Calculation Date thereafter, a date
designated by the Lender that is not more than five (5) Business Days after
receipt by the Lender of the Required Financial Information for such Calculation
Date.

“Assignment of Claims Act” shall mean the federal Assignment of Claims Act of
1940, as amended, and any successor statute of similar import, and regulations
thereunder, in each case as in effect from time to time.

“Autoborrow Service Agreement” shall have the meaning set forth in
Section 2.4(b).

“BAI” means Beta Analytics, Incorporated, a Maryland corporation.

“BBA LIBOR” shall have the meaning set forth in the definition of BBA LIBOR
Daily Floating Rate.

“BBA LIBOR Daily Floating Rate” on any date shall mean a fluctuating rate of
interest per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by the Lender from time to time)
as determined for each Business Day at approximately 11:00 a.m. London time two
(2) London Banking Days prior to the date in question, for U.S. Dollar deposits
(for delivery on the first day of such interest period) with a one month term,
as adjusted from time to time in the Lender’s sole discretion for reserve
requirements, deposit insurance assessment rates and other regulatory costs. If
such rate is not available at such time for any reason, then the rate will be
determined by such alternate method as reasonably selected by the Lender.
Interest shall be computed for the actual number of days which have elapsed, on
the basis of a 360-day year.

 

2



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, Sunday, public holiday
under the laws of the Commonwealth of Virginia or other day on which banking
institutions are authorized or obligated to close in McLean, Virginia.

“Calculation Date” shall mean the last day of each fiscal quarter of the
Borrower.

“Capital Expenditures” shall mean, for any period and with respect to any
Person, all expenditures during such period by such Person which would be
classified as capital expenditures in accordance with GAAP or are made in
property which are the subject of a Synthetic Lease to which such Person becomes
a lessee party during such period.

“Capitalized Lease” shall mean at any time any lease which is, or is required
under GAAP to be, capitalized on the balance sheet of the lessee at such time,
and “Capitalized Lease Obligation” of any Person at any time shall mean the
aggregate amount which is, or is required under GAAP to be, reported as a
liability on the balance sheet of such Person at such time as lessee under a
Capitalized Lease.

“Cash Equivalent Investments” shall mean any of the following: (a) obligations
fully backed by the full faith and credit of the United States of America
maturing not in excess of one year from the date of acquisition, (b) commercial
paper maturing not in excess of one hundred eighty (180) days from the date of
acquisition and rated “P-1” by Moody’s Investors Service or “A-1” by Standard &
Poor’s Corporation on the date of acquisition, (c) the following obligations of
any domestic commercial bank having capital and surplus in excess of Five
Hundred Million and 00/100 Dollars ($500,000,000.00), which has, or the holding
company of which has, a commercial paper rating meeting the requirements
specified in clause (b) above: (i) time deposits, certificates of deposit and
acceptances maturing not in excess of one (1) year from the date of acquisition,
or (ii) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the type referred to in clause (a) above and (d) any
deposits with Lender or its Affiliates (including deposits in money market
funds). In no event shall any investment as to which a Borrower is an issuer or
a direct or indirect obligor be deemed a Cash Equivalent Investment.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act, as amended, and any successor statute of similar import, and
regulations thereunder, in each case as in effect from time to time.

“Change of Control” shall mean the occurrence of any of the following events:
(i) after the Closing Date, any Person (other than the Purchasers and their
Affiliates) or two or more Persons (other than the Purchasers and their
Affiliates) acting in concert, shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in his or their acquisition of or control over, voting stock of the
Borrower (or other securities convertible into such voting stock) representing
50% or more of the combined voting power of all voting stock of the Borrower, or
(ii) during any period of up to 24 consecutive months, commencing after the
Closing Date, individuals who at the beginning of such 24 month period were
directors of the Borrower (together with any new director whose election by the
Borrower’s board of directors or whose nomination for election by the Borrower’s
shareholders was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was

 

3



--------------------------------------------------------------------------------

previously so approved and any new director designated, nominated and elected
pursuant to the Stockholders’ Agreement (as defined in the Second Note Purchase
Agreement)) cease for any reason to constitute a majority of the directors of
the Borrower then in office. As used herein, “beneficial ownership” shall have
the meaning provided in Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934.

“Closing Date” shall have the meaning set forth in the preamble of this
Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute of similar import, and regulations thereunder, in each case as
in effect from time to time. References to sections of the Code shall be
construed also to refer to any successor sections.

“Collateral” shall mean the property from time to time subject to or intended by
the parties to be subject to the Liens of the Security Documents.

“ComGlobal” shall mean ComGlobal Systems, Incorporated, a California
corporation.

“ComGlobal, Inc.” shall mean ComGlobal, Inc., a California corporation, a wholly
owned subsidiary of ComGlobal.

“ComGlobal Information” shall mean ComGlobal Information Technology, Inc., a
Nevada corporation, a wholly owned subsidiary of ComGlobal.

“Commitments” of the Lender shall mean, the Revolving Credit Facility
Commitment.

“Controlled Group Member” shall mean each trade or business (whether or not
incorporated) which together with the Borrower is treated as a single employer
under Section 4001(a)(14) or 4001(b)(1) of ERISA or Section 414(b), (c), (m) or
(o) of the Code.

“Credit Party” shall mean each of the Borrower and the Subsidiary Guarantors.

“Default” shall mean any event or condition which constitutes an Event of
Default or with notice or the passage of time or both would, unless cured or
waived, constitute an Event of Default.

“Dollar,” “Dollars” and the symbol “$” shall mean lawful money of the United
States of America.

“EBITDA” for any period shall mean the net earnings (or loss) after taxes of the
Borrower for such period, (a) plus the sum of (i) the Interest Expense of the
Borrower for such period to the extent deducted in calculating net earnings for
such period, (ii) all charges against income for foreign, federal, state and
local income taxes of the Borrower for such period, to the extent deducted in
calculating net earnings for such period, (iii) the aggregate depreciation
expense of the Borrower for such period, (iv) the aggregate amortization expense
of the Borrower for such period, (v) losses from discontinued operations and
extraordinary items and and (vi) all other non-cash charges deducted in
determining such net earnings, (b) minus the sum of (i) income from discontinued
operations and extraordinary items and (ii) all non-cash items (other than
accrual basis revenues) included in determining such net earnings, all as
determined on a consolidated basis in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Environmental Affiliate” shall mean, with respect to any Person, any other
Person whose liability (contingent or otherwise) for any Environmental Claim
such Person has retained, assumed or otherwise is liable for (by Law, agreement
or otherwise).

“Environmental Claim” shall mean, with respect to any Person, any action, suit,
proceeding, notice, claim, complaint, demand, request for information or other
communication (written or oral) against, of or to such Person by or from any
other Person (including any Governmental Authority, citizens’ group or present
or former employee of such Person) alleging, asserting or claiming any actual or
potential (a) violation of any Environmental Law, (b) liability under any
Environmental Law or (c) liability for investigatory costs, cleanup costs,
governmental response costs, natural resources damages, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
the presence, or release into the environment, of any Environmental Concern
Materials at any location, whether or not owned by such Person.

“Environmental Concern Materials” shall mean (a) any explosive, radioactive
material, hazardous material, hazardous waste, toxic substance, solid waste,
pollutant, contaminant or any related material, raw material, substance, product
or by-product of any substance specified in or regulated or otherwise affected
by any Environmental Law (including any “Hazardous Substance” as defined in
CERCLA or any similar state Law), (b) any toxic chemical or other toxic
substance from or related to industrial, commercial or institutional activities,
and (c) asbestos, gasoline, diesel fuel, motor oil, waste and used oil, heating
oil and other petroleum products or compounds, polychlorinated biphenyls, radon
and urea formaldehyde.

“Environmental Law” shall mean any applicable Law relating to (a) pollution or
protection of the environment, including natural resources, (b) exposure of
Persons, including employees, to Environmental Concern Materials, (c) protection
of the public health or welfare from the effects of products, by-products,
wastes, emissions, discharges or releases of Environmental Concern Materials or
(d) regulation of the manufacture, use or introduction into commerce of
Environmental Concern Materials including their manufacture, formulation,
packaging, labeling, distribution, transportation, handling, storage or
disposal. Without limitation, “Environmental Law” shall also include any
Governmental Approval required pursuant to any Environmental Law and the terms
and conditions thereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, and regulations
thereunder, in each case as in effect from time to time. References to sections
of ERISA shall be construed also to refer to any successor sections.

“Event of Default” shall mean any of the Events of Default described in
Section 7.1.

“First Note Purchase Agreement” shall mean that certain Subordinated Note and
Series A Convertible Preferred Stock Purchase Agreement dated July 18, 2003, by
and among the Borrower and the First Purchasers.

“First Purchasers” shall mean Pequot Private Equity Fund III, L.P., a Delaware
limited partnership and Pequot Offshore Private Equity Partners III, L.P., a
Delaware limited partnership.

 

5



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” for any twelve month period shall mean the ratio
of (a) EBITDA minus Capital Expenditures and cash taxes paid in such period to
(b) Fixed Charges for such period.

“Fixed Charges” for any period shall mean the sum of (a) Interest Expense for
such period, plus (b) Preferred Stock cash dividends actually paid or required
to be paid, plus (c) the aggregate amount of all non-compete payments made by
the Borrower for such period, plus (d) without duplication, scheduled payments
of principal on Indebtedness and Capitalized Lease Obligations of the Borrower
for such period, all as determined on a consolidated basis in accordance with
GAAP.

“GAAP” shall have the meaning set forth in Section 1.3.

“Government” shall mean the United States government or any department or agency
thereof.

“Government Contracts” shall mean written contracts between the Borrower and the
Government.

“Governmental Approval” shall mean any approval, order, consent, authorization,
certificate, license, permit or validation of, or exemption or other action by,
or filing, recording or registration with, or notice to, any Governmental
Authority.

“Governmental Authority” shall mean any government or political subdivision or
any agency, authority, bureau, central bank, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic.

“Guaranty” shall have the meaning set forth in Section 4.1(c).

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or
collections) guaranteeing or intended to guarantee any Indebtedness of any other
Person in any manner, whether direct or indirect, and including without
limitation any obligation, whether or not contingent, (i) to purchase any such
Indebtedness or any property constituting security therefor, (ii) to advance or
provide funds or other support for the payment or purchase of any such
Indebtedness or to maintain working capital, solvency or other balance sheet
condition of such other Person (including keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (iii) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (iv) to otherwise assure or hold harmless
the holder of such Indebtedness against loss in respect thereof. The amount of
any Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be in amount equal to the outstanding principal amount of
the Indebtedness in respect of which such Guaranty Obligation is made.

“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, hazardous or toxic substances, pollutants or
contaminants as defined in CERCLA, HMTA, RCRA or any other applicable
Environmental Law, rule, order or regulation.

 

6



--------------------------------------------------------------------------------

“Hazardous Wastes” shall mean, without limitation, all waste materials subject
to regulation under CERCLA, RCRA, or analogous state law, and/or any other
applicable Federal and/or state law now in force or hereafter enacted relating
to hazardous waste treatment or disposal.

“HMTA” shall mean the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 1801, et seq.)

“Indebtedness” of a Person shall mean:

(a) All obligations on account of money borrowed by, or credit extended to or on
behalf of, or for or on account of deposits with or advances to, such Person
(other than trade payables and accrued liabilities in the ordinary course);

(b) All obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

(c) All obligations of such Person for the deferred purchase price of property
or services;

(d) All obligations secured by a Lien on property owned by such Person, whether
or not assumed (except inchoate Liens securing obligations not yet due and
payable); and all obligations of such Person under Capitalized Leases or
Synthetic Leases (without regard to any limitation of the rights and remedies of
the holder of such Lien or the lessor under such Capitalized Lease or Synthetic
Lease to repossession or sale of such property);

(e) The face amount of all letters of credit issued for the account of such
Person and, without duplication, the unreimbursed amount of all drafts drawn
thereunder, and all other payment or monetary indemnification obligations of
such Person associated with such letters of credit or draws thereon;

(f) All obligations of such Person in respect of acceptances or similar
obligations issued for the account of such Person; and

(g) All obligations of such Person under any interest rate or currency
protection agreement, interest rate or currency future, interest rate or
currency option, interest rate or currency swap or cap or other interest rate or
currency hedge agreement.

“Indemnified Parties” shall mean the Lender, its affiliates, and the directors,
officers and employees of each of the foregoing.

“Intercompany Debt” shall mean any indebtedness which is owing by a Credit Party
to another Credit Party.

“Interest Expense” for any period shall mean the total cash interest expense of
the Borrower (including amortization of deferred financing fees, premiums or
interest rate protection agreements and original issue discounts) for such
period determined in accordance with GAAP.

 

7



--------------------------------------------------------------------------------

“Law” shall mean any law (including common law), constitution, statute, treaty,
convention, regulation, rule, ordinance, order, injunction, writ, decree or
award of any Governmental Authority with applicable jurisdiction.

“Letter of Credit” and “Letters of Credit” shall mean, respectively, each and
all of the standby letters of credit issued pursuant to this Agreement.

“Letter of Credit Application” shall have the meaning assigned to such term in
Section 2.14 of this Agreement.

“Letter of Credit Fee” shall have the meaning set forth in Section 2.13(c).

“Letter of Credit Obligations” shall mean, at any particular time, the aggregate
amount of all liabilities of the Borrower with respect to Letters of Credit,
whether or not such liability is contingent, including (without duplication) the
sum of (a) the aggregate amount of Letter of Credit Undrawn Availability then
outstanding, and (b) the aggregate amount of all unpaid Letter of Credit
Reimbursement Obligations.

“Letter of Credit Reimbursement Obligation” with respect to a Letter of Credit
means the obligation of the Borrower to reimburse the Lender for Letter of
Credit Unreimbursed Draws, together with interest thereon.

“Letter of Credit Undrawn Availability” with respect to a Letter of Credit at
any time shall mean the maximum amount available to be drawn under such Letter
of Credit at such time or thereafter, regardless of the existence or
satisfaction of any conditions or limitations on drawing.

“Letter of Credit Unreimbursed Draws” with respect to a Letter of Credit at any
time shall mean the aggregate amount at such time of all payments made by the
Lender under such Letter of Credit, to the extent not repaid by the Borrower.

“Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
including any conditional sale or title retention arrangement, and any
assignment, deposit arrangement or lease intended as, or having the effect of,
security.

“Loan” shall mean any loan by the Lender to the Borrower under this Agreement,
and “Loans” shall mean all loans made by the Lender under this Agreement.

“Loan Documents” shall mean this Agreement, the Note, the Security Agreement,
the Pledge Agreement, the Guaranty, the Pequot Subordination Agreement and all
other agreements and instruments extending, renewing, refinancing or amending
any indebtedness, obligation or liability arising under any of the foregoing, in
each case as the same may be amended, modified or supplemented from time to time
hereafter.

“London Banking Day” shall mean a day on which banks in London are open for
business and dealing in offshore dollars.

“Material Adverse Effect” shall mean: (a) a material adverse effect on the
business, assets, properties, operations or condition (financial or otherwise)
of the Borrower and its Subsidiaries, or (b) a material adverse effect on the
ability of any Credit Party to perform or comply with any term or condition of
any Loan Document, or (c) a material adverse effect on the legality, validity,
binding effect, enforceability or admissibility into evidence of any Loan
Document or the ability of the Lender to enforce any provision, rights or
remedies under or in connection with any Loan Document.

 

8



--------------------------------------------------------------------------------

“Material Contract” shall mean a Government Contract and/or other contract or
agreement of the Borrower for a term greater than twelve (12) months and
involving an amount in excess of Two Million and 00/100 Dollars ($2,000,000.00).

“Multiemployer Plan” shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any Controlled Group Member has or had an obligation to
contribute.

“Net Worth” shall mean the Borrower’s total assets (including leaseholds and
leasehold improvements and reserves against assets) less total liabilities
(including accrued and deferred income taxes).

“Note” shall mean the Revolving Credit Facility Note.

“Note Purchase Agreements” shall mean the First Note Purchase Agreement and the
Second Note Purchase Agreement.

“Obligations” shall mean all indebtedness, obligations and liabilities of the
Credit Parties to the Lender from time to time arising under or in connection
with or evidenced or secured by this Agreement or any other Loan Document, and
all extensions, renewals or refinancings thereof, whether such indebtedness,
obligations or liabilities are direct or indirect, otherwise secured or
unsecured, joint or several, absolute or contingent, due or to become due,
whether for payment or performance, now existing or hereafter arising. Without
limitation of the foregoing, such indebtedness, obligations and liabilities
include the principal amount of Loans, all Letter of Credit Obligations,
interest, fees, indemnities or obligations respecting expenses under or in
connection with this Agreement or any other Loan Document, and all extensions,
renewals. refinancings and amendments thereof, whether or not such Loans were
made or Letters of Credit issued in compliance with the terms and conditions of
this Agreement or in excess of the obligation of the Lender to lend. The term
“Obligations” shall include all obligations of the Borrower under any Swap
Contract. Obligations shall remain Obligations notwithstanding any assignment or
transfer or any subsequent assignment or transfer of any of the Obligations or
any interest therein.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established under
Title IV of ERISA or any other governmental agency, department or
instrumentality succeeding to the functions of said corporation.

“Pension Plan” and “Pension Plans” shall have the meanings set forth in
Section 3.11.

“Pension-Related Event” shall mean any of the following events or conditions:

(a) Any action is taken by any Person (i) to terminate, or which would result in
the termination of, a Plan, either pursuant to its terms or by operation of law
(including any amendment of a Plan which would result in a termination under
Section 4041(e) of ERISA), or (ii) to have a trustee appointed for a Plan
pursuant to Section 4042 of ERISA;

 

9



--------------------------------------------------------------------------------

(b) The PBGC notifies any Person of its determination that an event described in
Section 4042 of ERISA has occurred with respect to a Plan, that a Plan should be
terminated, or that a trustee should be appointed for a Plan;

(c) Any Reportable Event occurs with respect to a Plan;

(d) Any action occurs or is taken which would reasonably be expected to result
in the Borrower or any Controlled Group Member becoming subject to liability for
a complete or partial withdrawal by any Person from a Multiemployer Plan
(including seller liability incurred under Section 4204(a)(2) of ERISA), or the
Borrower or any Controlled Group Member receives from any Person a notice or
demand for payment on account of any such alleged or asserted liability;

(e) There occurs (i) any failure to meet the minimum funding standard under
Section 302 of ERISA or Section 412 of the Code with respect to a Plan, or any
tax return is filed showing any tax payable under Section 4971(a) of the Code
with respect to any such failure, or the Borrower or any Controlled Group Member
receives a notice of deficiency from the Internal Revenue Service with respect
to any alleged or asserted such failure, or (ii) any request is made by any
Person for a variance from the minimum funding standard, or an extension of the
period for amortizing unfunded liabilities, with respect to a Plan, or (iii) the
Borrower or any Controlled Group Member fails to pay the PBGC premium with
respect to a Plan when due and it remains unpaid for more than thirty (30) days
thereafter; or

(f) There occurs any “prohibited transaction” within the meaning of Section 406
of ERISA or Section 4975 of the Code involving a Plan.

“Pequot Subordination Agreement” shall mean that certain Amended and Restated
Intercreditor and Subordination Agreement dated May 28, 2004, by and among the
Lender, the Purchasers, the Borrower and the Subsidiary Guarantors, attached
hereto as Exhibit F, as amended, modified and supplemented from time to time.

“Permitted Liens” shall have the meaning set forth in Section 6.4.

“Person” shall mean an individual, corporation, limited liability company,
partnership, trust, unincorporated association, joint venture, joint-stock
company, Governmental Authority or any other entity.

“Plan” shall mean (a) any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) covered by Title IV of
ERISA by reason of Section 4021 of ERISA, of which the Borrower or any
Controlled Group Member is or has been within the preceding five years a
“contributing sponsor” within the meaning of Section 4001(a)(13) of ERISA, or
which is or has been within the preceding five years maintained for employees of
the Borrower or any Controlled Group Member and (b) any employee pension benefit
plan within the meaning of Section 3(2) of ERISA (other than a Multiemployer
Plan which is subject to Title I of ERISA by reason of Section 4 of ERISA and is
subject to the minimum funding requirements of Section 302 of ERISA or
Section 412 of the Code), of which the Borrower or any Controlled Group Member
is or has been within the preceding five years an employer liable for
contributions within the meaning of Section 302(c)(11) of ERISA or
Section 412(c)(11) of the Code, or which is or has been within the preceding
five years maintained for employees of the Borrower or any Controlled Group
Member.

 

10



--------------------------------------------------------------------------------

“Pledge Agreement” shall mean the Pledge Agreement dated November 2, 2001, as
amended by that certain First Amendment to Pledge Agreement dated May 28, 2004
and that certain Second Amendment to Pledge Agreement, both amendments attached
hereto as Exhibit D, as amended, modified and supplemented from time to time.

“Preferred Stock” means Borrower’s Series A Convertible Preferred Stock, par
value $0.02 per share and the Borrower’s Series B Convertible Preferred Stock,
par value $0.02 per share.

“Pricing Grid” shall mean the pricing grid attached hereto as Exhibit B.

“Prime Rate” shall mean the rate of interest publicly announced from time to
time by the Lender as its Prime Rate (the “Index”). The Prime Rate is set by the
Lender based on various factors, including the Lender’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans. The Lender may price loans to its
customers at, above, or below the Prime Rate. Any change in the Prime Rate shall
take effect at the opening of business on the day specified in the public
announcement of a change in the Lender’s Prime Rate. The Index is not
necessarily the lowest rate charged by Lender on its loans and is set by Lender
in its sole discretion. If the Index becomes unavailable during the term of this
Agreement, the Lender may designate a substitute index after notifying the
Borrower. The Lender will tell the Borrower the current Index rate upon the
Borrower’s request.

“Purchasers” shall mean the First Purchasers and the Second Purchasers.

“RCRA” shall mean the Resource Conservation and Recovery Act, as amended (42
U.S.C. Sections 6901, et. seq.)

“Regular Interest Payment Date” shall mean the first day of each calendar month.

“Releases” shall have the meaning set forth in Section 3.12.

“Relevant Date” shall have the meaning set forth in Section 1.3.

“Reportable Event” shall mean (a) a reportable event described in Section 4043
of ERISA and regulations thereunder, (b) a withdrawal by a substantial employer
from a Plan to which more than one employer contributes, as referred to in
Section 4063(b) of ERISA, (c) a cessation of operations at a facility causing
more than twenty percent (20%) of Plan participants to be separated from
employment, as referred to in Section 4068(f) of ERISA, or (d) a failure to make
a required installment or other payment with respect to a Plan when due in
accordance with Section 412 of the Code or Section 302 of ERISA which causes the
total unpaid balance of missed installments and payments (including unpaid
interest) to exceed One Hundred Fifty Thousand and 00/100 Dollars ($150,000.00).

“Required Financial Information” shall mean, with respect to the applicable
Calculation Date, (i) the financial statements of the Borrower required to be
delivered pursuant to Section 5.1(a) or (b) for the fiscal period or quarter
ending as of such Calculation Date, and (ii) the Compliance Certificate required
by Section 5.1(e) to be delivered with the financial statements described in
clause (i) above.

 

11



--------------------------------------------------------------------------------

“Responsible Officer,” in the case of the Borrower, shall mean the Chief
Executive Officer, Chief Operating Officer, Vice President of Finance, Corporate
Controller or Chief Financial Officer of the Borrower.

“Revolving Credit Facility Available Amount” shall have the meaning set forth in
Section 2.1(a).

“Revolving Credit Facility Commitment” shall have the meaning set forth in
Section 2.1(a).

“Revolving Credit Facility Committed Amount” shall mean Forty Million Dollars
($40,000,000).

“Revolving Credit Facility Loans” shall have the meaning set forth in
Section 2.1(a).

“Revolving Credit Facility Maturity Date” shall mean May 31, 2008.

“Revolving Credit Facility Note” shall mean the promissory note of the Borrower
executed and delivered under Section 2.1(c), together with all extensions,
renewals, restatements or amendments thereof in whole or part.

“Revolving Loan Account” shall have the meaning set forth in Section 2.1(d).

“Revolving Unused Fee” shall have the meaning set forth in Section 2.4.

“Second Note Purchase Agreement” shall mean that certain Purchase Agreement
dated May 28, 2004 by and among the Borrower and the Second Purchasers.

“Second Purchasers” shall mean the First Purchasers, General Electric Pension
Trust, New York Life Capital Partners II, L.P. and/or certain of their
affiliates.

“Security Agreement” shall mean that certain Security Agreement dated as of
November 2, 2002, by and among the Borrower, the Lender and other Persons named
therein, as amended by that certain First Amendment to Security Agreement dated
July 18, 2003.

“Security Document” shall mean each of the Security Agreement, the Pledge
Agreement and all other agreements creating a Lien on any Person’s property to
secure the Obligations.

“Senior Funded Debt” shall mean all Total Funded Debt of the Borrower and its
Subsidiaries which is not subordinate to the Loan.

“Solvent” means, with respect to any Person at any time, that at such time
(a) the sum of the debts and liabilities (including, without limitation,
contingent liabilities) of such Person is not greater than all of the assets of
such Person at a fair valuation, (b) the present fair salable value of the
assets of such Person is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured, (c) such Person has not incurred debts or liabilities (including,
without limitation, contingent liabilities) beyond such Person’s ability to pay
as such debts and liabilities mature, (d) such Person is not engaged in, and is
not about to engage in, a business or transaction for which such Person’s
property constitutes or would constitute unreasonably small capital, and
(e) such Person is not

 

12



--------------------------------------------------------------------------------

otherwise insolvent as defined in, or otherwise in a condition which would
render any transfer, conveyance, obligation or act then made, incurred or
performed by it avoidable or fraudulent pursuant to, any Law that may be
applicable to such Person pertaining to bankruptcy, insolvency or creditors’
rights (including, but not limited to, the Bankruptcy Code of 1978, as amended,
and, to the extent applicable to such Person, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any other applicable Law pertaining
to fraudulent conveyances or fraudulent transfers or preferences).

“Stock Payment” by any Person shall mean any dividend, distribution or payment
of any nature (whether in cash, securities, or other property) on account of or
in respect of any shares of the capital stock (or warrants, options or rights
therefor) of such Person, including any payment on account of the purchase,
redemption, retirement, defeasance or acquisition of any shares of the capital
stock (or warrants, options or rights therefor) of such Person, in each case
regardless of whether required by the terms of such capital stock (or warrants,
options or rights) or any other agreement or instrument.

“Subsidiary” shall mean, as to any Person, (a) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not, at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries, and
(b) any partnership, association, joint venture or other entity in which such
Person directly or indirectly through Subsidiaries has more than 50% equity
interest at any time.

“Subsidiary Guarantors” shall have the meaning set forth in the preamble to this
Agreement.

“Swap Contract” shall mean any document, instrument or agreement between the
Borrower and the Lender or any affiliate of the Lender, now existing or entered
into in the future, relating to an interest rate swap transaction, interest rate
cap, floor or collar transaction, any similar transaction, any option to enter
into any of the foregoing, and any combination of the foregoing, which agreement
may be oral or in writing, including any master agreement relating to or
governing any or all of the foregoing and any related schedule or confirmation,
each as amended from time to time.

“Synthetic Lease” shall mean any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product of such
Person where the transaction is considered Indebtedness for borrowed money for
federal income tax purposes but is classified as an operating lease in
accordance with GAAP for financial reporting purposes.

“Taxes” shall have the meaning set forth in Section 2.11(a).

“Total Funded Debt” shall mean all Indebtedness (excluding Indebtedness
consisting of obligations described in item (g) of the definition of
Indebtedness), plus contingent and unconditional earn-out liabilities and
contingent and unconditional non-compete liabilities, excepting (i) any cash
bonus payments to employees of the Borrower related to the Expendable Launch
Vehicle Integrated Services (“ELVIS”) contract with NASA until such cash bonus
payments are earned, (ii) any contingent earn-out payments related to Borrower’s
acquisition of the Stock of BAI until such earn-out payments are earned and
(iii) unless otherwise objected to by Lender in its consent, any earn out
payments related to any acquisition of Borrower which closes after the Closing
Date and is consented to by Bank, until such earn out payments are earned.

 

13



--------------------------------------------------------------------------------

1.2 Construction.

Unless the context of this Agreement otherwise clearly requires, references to
the plural include the singular, the singular the plural and the part the whole;
“or” has the inclusive meaning represented by the phrase “and/or”; and the terms
“property” and “assets” include all properties and assets of any kind or nature,
tangible or intangible, real, personal or mixed, now existing or hereafter
acquired. References in this Agreement to “determinations”(and similar terms) by
the Lender mean and include good faith determinations or estimates by the Lender
(in the case of quantitative determinations) and good faith determinations or
beliefs by the Lender (in the case of qualitative determinations), and
references to “conclusive” determinations by the Lender shall mean
determinations by the Lender, as the case may be, which are made in good faith
and absent manifest error. The words “hereof,” “herein,” “hereunder” and similar
terms in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement. The words “includes” and “including”
(and similar terms) in this Agreement mean “includes without limitation” and
“including without limitation,” respectively (and similarly for similar terms).
The section and other headings contained in this Agreement and the Table of
Contents preceding this Agreement are for reference purposes only and shall not
control or affect the construction of this Agreement or the interpretation
thereof in any respect. Section, subsection and exhibit references are to this
Agreement unless otherwise specified. Each annex, exhibit and schedule to this
Agreement constitutes part of this Agreement. Each of the covenants, terms and
provisions of this Agreement is intended to have, and shall have, independent
effect, and compliance with any particular covenant, term or provision shall not
constitute compliance with any other covenant, term or provision.

1.3 Accounting Principles.

(a) As used herein, “GAAP” shall mean generally accepted accounting principles
in the United States, as such principles shall be in effect at the Relevant
Date. As used herein, “Relevant Date” shall mean the date a relevant computation
or determination is or was to be made or the date of relevant financial
statements, as the case may be.

(b) Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters shall be made, and all
financial statements to be delivered pursuant to this Agreement shall be
prepared, in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP.

2. THE FACILITIES.

2.1 Revolving Credit Facility.

(a) Revolving Credit Facility Commitment. Subject to the terms and conditions
and relying upon the representations and warranties of the Borrower herein set
forth, the Lender agrees (such agreement being herein called the Lender’s
“Revolving Credit

 

14



--------------------------------------------------------------------------------

Facility Commitment”) to make loans (the “Revolving Credit Facility Loans”) to
the Borrower at any time or from time to time on or after the date hereof and to
but not including the Revolving Credit Facility Maturity Date, subject, however,
to the conditions that the aggregate principal amount of all Revolving Credit
Facility Loans and all Letter of Credit Obligations at any time outstanding
shall not exceed the Revolving Credit Facility Committed Amount (such amount
being referred to herein as the “Revolving Credit Facility Available Amount”).

(b) Nature of Credit. Within the limits of time and amount set forth in this
Section 2.1, and subject to the provisions of this Agreement, the Borrower may
borrow, repay and reborrow Revolving Credit Facility Loans hereunder.

(c) Revolving Credit Facility Note. The obligation of the Borrowers to repay the
unpaid principal amount of the Revolving Credit Facility Loans made by the
Lender and to pay interest thereon shall be evidenced in part by a promissory
note of the Borrower dated the Closing Date (together with any extensions,
renewals or amendments thereof, the “Revolving Credit Facility Note”), in
substantially the form attached hereto as Exhibit A, with the blanks
appropriately filled, payable to the order of the Lender in a face amount of up
to Forty Million and 00/100 Dollars ($40,000,000.00).

(d) Revolving Loan Account. The Lender will establish and maintain a revolving
loan account on its books (the “Revolving Loan Account”) to which the Lender
will (i) debit (A) the principal amount of each advance of the Revolving Credit
Facility Loans made by the Lender hereunder as of the date made, (B) the amount
of any interest accrued on the Revolving Credit Facility Loans as and when due,
and (C) any other amounts due and payable by the Borrower to the Lender from
time to time under the provisions of this Agreement in connection with the
Revolving Credit Facility Loans, including enforcement costs, fees, late
charges, and service, collection and audit fees, as and when due and payable,
and (ii) credit all payments made by the Borrower to the Lender on account of
the Revolving Credit Facility Loans as of the date made, including funds
credited to the Revolving Loan Account from the Collateral Account (as defined
in the Security Agreement). All credit entries to the Revolving Loan Account are
conditional and shall be readjusted as of the date made if final and
indefeasible payment is not received by the Lender in cash or solvent credits.
Any and all periodic or other statements or reconciliations, and the information
contained in those statements or reconciliations, of the Revolving Loan Account
shall be presumed conclusively to be correct, and shall constitute an account
stated between the Lender and the Borrower unless the Lender receives specific
written objection thereto from the Borrower within thirty (30) Business Days
after such statement or reconciliation shall have been sent by the Lender.

(e) Maturity. To the extent not due and payable earlier, the Revolving Credit
Facility Loans shall be due and payable on the Revolving Credit Facility
Maturity Date.

(f) Termination; Reduction of the Revolving Credit Facility Committed Amounts.
The Borrower may terminate the Lender’s obligation to make Revolving Credit
Facility Loans; provided that the Borrower shall have provided written notice
thereof to the Lender at least five (5) Business Days prior to the termination
date. On the termination date, the principal amounts of all Revolving Credit
Facility Loans, together with interest on each such

 

15



--------------------------------------------------------------------------------

principal amount and any fees or expenses owed to the Lender to such date, shall
be due and payable and all Letter of Credit Obligations shall be satisfied. The
Borrower may from time to time prior to the Revolving Credit Facility Maturity
Date reduce the Revolving Credit Facility Committed Amount of the Lender to an
aggregate amount not less than the sum of the unpaid principal amount of the
Revolving Credit Facility Loans then outstanding plus the principal amount of
all Revolving Credit Facility Loans not yet made as to which notice has been
given by the Borrower plus all Letter of Credit Obligations; provided that there
shall be no Default. Reduction of the Revolving Credit Facility Committed Amount
shall be made by providing not less than five (5) Business Days’ notice (which
notice shall be irrevocable) to such effect to the Lender.

2.2 INTENTIONALLY DELETED.

2.3 Fees.

(a) Revolving Unused Fee. The Borrower shall pay to the Lender for each day
during the period set forth below a commitment fee (the “Revolving Unused Fee”)
at a rate per annum equal to the Applicable Margin, multiplied by the following
amount: for each day from and including the date hereof to but not including the
Revolving Credit Facility Maturity Date, the amount (not less than zero) equal
to (i) the Revolving Credit Facility Available Amount on such day, minus
(ii) the aggregate principal amount of all Revolving Credit Facility Loans, plus
the aggregate Letter of Credit Obligations on such day. The Revolving Unused Fee
shall be due and payable for the preceding period for which such fee has not
been paid: (x) on the first Regular Interest Payment Date of each calendar
quarter, and (y) on the Revolving Credit Facility Maturity Date.

(b) Administration Fee. An administration fee in the amount of Fifteen Thousand
Dollars and 00/100 ($15,000.00) shall be paid each year, payable in advance in
equal quarterly payments, beginning on the Closing Date and on the first day of
each calendar quarter thereafter until the Obligations are paid in full and the
Revolving Credit Facility Commitment is terminated.

2.4 Making of Loans.

(a) Loan Requests. Whenever the Borrower desires that the Lender make Revolving
Credit Facility Loans, the Borrower shall provide notice to the Lender setting
forth the following information:

(i) The date, which shall be a Business Day, on which such proposed Loans are to
be made; and

(ii) The aggregate principal amount of such proposed Loans, which shall be in
integral multiples of $50,000.

Unless any applicable condition specified in Article 4 has not been satisfied,
on the date specified in such notice the Lender shall make the proceeds of the
Loan available to the Borrower requesting such Loan in funds immediately
available.

 

16



--------------------------------------------------------------------------------

(b) Automatic Loans. In addition to the foregoing, the Borrower authorizes the
Lender to make Revolving Credit Facility Loans, if all applicable conditions
specified in Article 4 have been satisfied, in accordance with the terms of the
Automatic Service Agreement between the Borrower and the Lender (the “Autoborrow
Service Agreement”).

(c) Swap Contracts and ACH Transactions. If the Borrower fails to make a payment
to the Lender under a Swap Contract or pursuant to an obligation arising from an
ACH Transaction, the Lender may, but is not required to, advance such payment
for the account of the Borrower and such advance shall be deemed to be a
Revolving Credit Facility Loan. For purposes of this Section 2.4(c), “ACH
Transactions” shall mean any transaction involving cash management or related
services, including the transfer of funds through an automated clearinghouse by
the Lender for the account of the Borrower.

2.5 Interest Rates.

(a) BBA Libor Rate. The unpaid principal amount of the Loans shall bear interest
for each day until due at the BBA LIBOR Daily Floating Rate plus the Applicable
Margin.

(b) Interest Calculation.

(i) Other than calculations in respect of interest at the Lender’s prime rate
(which shall be made on the basis of the actual number of days elapsed in a
365/366-day year), all interest payable hereunder shall be calculated on the
basis of a 360-day year, counting the actual number of days elapsed.

(ii) If Lender determines that no adequate basis exists for determining the BBA
LIBOR Daily Floating Rate or that the BBA LIBOR Daily Floating Rate will not
adequately and fairly reflect the cost to the Lender of funding the Loan, or
that any applicable law or regulation or compliance therewith by the Lender
prohibits or restricts or makes impossible the charging of interest based on the
BBA LIBOR Daily Floating Rate and the Lender so notifies Borrower, then until
the Lender notifies Borrower that the circumstances giving rise to such
suspension no longer exist, interest shall accrue and be payable on the unpaid
principal balance of the Revolving Credit Facility Note from the date the Lender
so notifies Borrower until the Revolving Credit Facility Maturity Date (whether
by acceleration, declaration, extension or otherwise) at a fluctuating rate of
interest equal to the Prime Rate of the Lender. Any such rate is a general
reference rate of interest, may not be related to any other rate, and may not be
the lowest or best rate actually charged by the Lender to any customer or a
favored rate and may not correspond with future increases or decreases in
interest rates charged by other lenders or market rates in general, and that the
Lender may make various business or other loans at rates of interest having no
relationship to such rate. Each time the Prime Rate changes, the per annum rate
of interest shall change immediately and contemporaneously with such

 

17



--------------------------------------------------------------------------------

change in the Prime Rate. If the Lender (including any subsequent holder of the
Revolving Credit Facility Note) ceases to exist or to establish or publish a
prime rate from which the Prime Rate is then determined, the applicable variable
rate from which the Prime Rate is determined thereafter shall be instead the
prime rate reported in The Wall Street Journal (or the average prime rate if a
high and a low prime rate are therein reported), and the Prime Rate shall change
without notice with each change in such prime rate as of the date such change is
reported.

2.6 Optional Prepayments of Revolving Credit Facility Loans.

The Borrower shall have the right at its option from time to time to prepay the
Revolving Credit Facility Loans in whole or part at any time without premium or
penalty.

2.7 INTENTIONALLY DELETED.

2.8 Interest Payment Dates.

Interest on the Loans shall be due and payable on each Regular Interest Payment
Date. After maturity of any part of the Loans (by acceleration or otherwise),
interest on such part shall be due and payable on demand.

2.9 Payments Generally.

(a) Payments Generally. All payments and prepayments to be made by the Borrower
in respect of principal, interest, fees, indemnity, expenses or other amounts
due from the Borrower hereunder or under any other Loan Document shall be
payable in Dollars by 1:00 o’clock p.m., Charlotte, North Carolina time, on the
day when due without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived, and, upon any failure to make any such
payment when so due and expiration of any applicable cure period with respect to
such payment, an action therefor shall immediately accrue, without setoff,
counterclaim, withholding or other deduction of any kind or nature. Such
payments shall be made to the Lender in Dollars in funds immediately available.
Any payment or prepayment received by the Lender after 1:00 o’clock p.m.,
Charlotte, North Carolina time, on any day shall be deemed to have been received
on the next succeeding Business Day.

(b) Interest on Overdue Amounts. To the extent permitted by law, after there
shall have become due (by acceleration or otherwise) principal, interest, fees,
indemnity, expenses or any other amounts due from the Borrower hereunder or
under any other Loan Document, such amounts shall bear interest for each day
until paid (before and after judgment), payable on demand, at a rate per annum
which for each day shall be equal to a rate per annum two percent (2%) above the
rate otherwise applicable (or if no rate is applicable, whether in respect of
interest, fees or other amounts, then four percent (4.0%) greater than the Prime
Rate).

To the extent permitted by law, interest accrued on any amount which has become
due hereunder or under any other Loan Document shall compound on a day-by-day
basis, and hence shall be added daily to the overdue amount to which such
interest relates.

 

18



--------------------------------------------------------------------------------

(c) Automatic Debit. The Borrower has elected to authorize the Lender to effect
payment of sums due under this Agreement and the other Loan Documents by means
of debiting the Borrower’s account number 4124657128. This authorization shall
not affect the obligation of the Borrower to pay such sums when due, without
notice, if there are insufficient funds in such account to make such payment in
full on the due date thereof, or if the Lender fails to debit the account.
Without limiting the foregoing, the Borrower has authorized the Lender to effect
payment of sums due under this Agreement in connection with the Revolving Credit
Facility Loans in accordance with the Autoborrow Service Agreement.

2.10 Additional Compensation in Certain Circumstances.

(a) Increased Costs or Reduced Return Resulting From Taxes, Reserves, Capital
Adequacy Requirements, Expenses, Etc. If any Law or guideline or interpretation
or application thereof by any Governmental Authority charged with the
interpretation or administration thereof or compliance with any request or
directive of any Governmental Authority (whether or not having the force of law)
now existing or hereafter adopted:

(i) subjects the Lender to any tax or changes the basis of taxation with respect
to this Agreement, the Note, the Commitments, the Loans, or payments by the
Borrower of principal, interest, fees or other amounts due from the Borrower
hereunder or under the Note (except for taxes payable by the Lender based on the
overall net income or gross receipts of the Lender imposed by the jurisdictions
foreign, federal, state and/or local),

(ii) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against credits or commitments to extend credit extended by,
assets (funded or contingent) of, deposits with or for the account of, other
acquisitions of funds by, the Lender (other than requirements expressly included
herein in the determination of the BBA LIBOR Daily Floating Rate hereunder),

(iii) imposes, modifies or deems applicable any capital adequacy or similar
requirement (A) against assets (funded or contingent) of, or credits or
commitments to extend credit extended by, the Lender, or (B) otherwise
applicable to the obligations of the Lender under this Agreement, or

(iv) imposes upon the Lender any other condition or expense with respect to this
Agreement, the Note, the Commitments or its making, maintenance or funding of
any Loan, Letter of Credit, or any security for any thereof,

and the result of any of the foregoing is to increase the cost to, reduce the
income receivable by, or impose any expense (including loss of margin) upon the
Lender, or, in the case of clause (iii), any Person controlling the Lender, with
respect to this Agreement, the Note, the Commitments or the making, maintenance
or funding of any Loan or Letter of Credit, (or, in the case of any capital
adequacy or similar requirement, to have the effect of reducing the rate of
return on the Lender’s or controlling Person’s capital, taking into
consideration the Lender’s or

 

19



--------------------------------------------------------------------------------

controlling Person’s policies with respect to capital adequacy) by an amount
which the Lender deems to be material, the Lender may from time to time notify
the Borrower of the amount determined (using any averaging and attribution
methods) by the Lender (which determination shall be conclusive) to be necessary
to compensate the Lender for such increase, reduction or imposition. In making
any such determination the Lender may take into account any special,
supplemental or other nonrecurring items, may apply any averaging or attribution
methods, and may make such determination prospectively or retrospectively. Such
amount shall be due and payable by the Borrower to the Lender five Business Days
after such notice is given.

2.11 Taxes.

(a) Payments Net of Taxes. All payments made by the Borrower under this
Agreement or any other Loan Document shall be made free and clear of, and
without reduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, and all liabilities with respect
thereto, excluding

(i) income, gross receipts or franchise taxes imposed on the Lender by the
jurisdiction under the laws of which the Lender is organized or any political
subdivision or taxing authority thereof or therein or as a result of a
connection between Lender and any jurisdiction other than a connection resulting
solely from this Agreement and the transactions contemplated hereby, and

(ii) income, gross receipts or franchise taxes imposed by any jurisdiction in
which the Lender’s lending offices which make or book Loans are located or any
political subdivision or taxing authority thereof or therein (all such
non-excluded taxes, levies, imposts, deductions, charges or withholdings being
hereinafter called “Taxes”). If any Taxes are required to be withheld or
deducted from any amounts payable to the Lender under this Agreement or any
other Loan Document, the Borrower shall pay the relevant amount of such Taxes
and the amounts so payable to the Lender shall be increased to the extent
necessary to yield to the Lender (after payment of all Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement and the other Loan Documents. Whenever any Taxes are paid by the
Borrower with respect to payments made in connection with this Agreement or any
other Loan Document, as promptly as possible thereafter, the Borrower shall send
to the Lender, as the case may be, a certified copy of an original official
receipt received by the Borrower showing payment thereof.

(b) Indemnity. The Borrower hereby indemnifies the Lender for the full amount of
all Taxes attributable to payments by or on behalf of the Borrower hereunder or
under any of the other Loan Documents, any Taxes paid by the Lender, any present
or future claims, liabilities or losses, including, without limitation,
reasonable and documented attorneys’ fees, with respect to or resulting from any
omission to pay or delay in paying any Taxes (including any incremental Taxes,
interest or penalties that may become payable by the Lender

 

20



--------------------------------------------------------------------------------

as a result of any failure to pay such Taxes), whether or not such Taxes were
correctly or legally asserted. Such indemnification shall be made within five
(5) days from the date the Lender makes written demand therefor.

(c) The agreements in this Section 2.11 shall survive the termination of this
Agreement and the other Loan Documents, and all other amounts payable hereunder.

2.12 INTENTIONALLY OMITTED.

2.13 Letters of Credit.

(a) General. Subject to the terms and conditions of this Agreement, and relying
upon the representations and warranties herein set forth, the Lender shall issue
for the account of the Borrower Letters of Credit at any time or from time to
time on or after the date hereof. The Borrower shall not request any Letter of
Credit to be issued (and the Lender shall not be obligated to issue any Letter
of Credit) except within the following limitations: on the date of issuance of
any Letter of Credit (and after giving effect to such issuance): the sum of the
aggregate Letter of Credit Obligations plus the aggregate amount of all
Revolving Credit Facility Loans outstanding shall not exceed the Revolving
Credit Facility Available Amount.

(b) Terms of Letters of Credit. The Borrower shall not request any Letter of
Credit to be issued (and the Lender shall not be obligated to issue any Letter
of Credit) except within the following limitations: each Letter of Credit
(i) shall have an expiration date no later than the earlier of (A) one year from
the date of issue and (B) thirty (30) days before the Revolving Credit Facility
Maturity Date and (ii) shall be denominated in Dollars. Subject to the terms and
conditions of this Agreement, each Letter of Credit shall be subject to any
other reasonable requirements for letters of credit normally and customarily
imposed by the Lender.

(c) Letter of Credit Fees. The Borrower shall pay a fee (the “Letter of Credit
Fee”), with respect to each Letter of Credit, in the amount of the Applicable
Margin applied to the face amount of such Letter of Credit, payable before such
Letter of Credit is issued. The Borrower shall also pay to the Lender such
Letter of Credit administrative, amendment and other fees based on the Lender’s
standard pricing for such fees, as amended from time to time.

2.14 Procedure for Issuance and Amendment of Letters of Credit.

(a) Request for Issuance. The Borrower may from time to time request, upon at
least three (3) Business Days’ notice, the Lender to issue a Letter of Credit
by:

(i) delivering to the Lender a written request to such effect, specifying the
date on which such Letter of Credit is to be issued, the expiration date
thereof, and the stated amount thereof, and

(ii) delivering to the Lender an application, in such form as may from time to
time be approved by the Lender (the “Letter of Credit Application”), completed
to the satisfaction of the Lender, together with such other certificates,
documents and other papers and information as the Lender may request.

 

21



--------------------------------------------------------------------------------

If all conditions precedent to the issuance of a Letter of Credit are fulfilled,
the Lender shall deliver the original of such Letter of Credit to the
beneficiary thereof or as the Borrower shall otherwise direct.

(b) Request for Extension or Increase. The Borrower may from time to time
request the Lender to extend the expiration date of an outstanding Letter of
Credit or increase the Letter of Credit Undrawn Availability of such Letter of
Credit. Such extension or increase shall for all purposes hereunder be treated
as though the Borrower had requested issuance of a replacement Letter of Credit
(except only that the Lender may, if it elects, issue a notice of extension or
increase in lieu of issuing a new Letter of Credit in substitution for the
outstanding Letter of Credit).

2.15 Letter of Credit Drawings and Reimbursements.

The Borrower hereby agrees to reimburse the Lender, by making payment to the
Lender in accordance with Section 2.9(a), on the date and in the amount of each
payment made by the Lender under any Letter of Credit, upon notice (which may be
by telephone) by the Lender to the Borrower of such payment, without further
notice, protest or demand, all of which are hereby waived, and an action
therefor shall thereupon immediately accrue. To the extent such payment is not
timely made, the Borrower hereby agrees to pay to the Lender on demand, interest
on any Letter of Credit Unreimbursed Draws for each day from and including the
date of such payment by the Lender until reimbursed in full (before and after
judgment), in accordance with Section 2.9(b), at the rate per annum set forth in
Section 2.9(b).

2.16 Obligations Absolute.

The payment obligations of the Borrower shall be unconditional and irrevocable
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including, without limitation, the following circumstances:

(a) any lack of validity or enforceability of this Agreement, any Letter of
Credit or any other Loan Document;

(b) the existence of any claim, set-off, defense or other right which Borrower
or any other Person may have at any time against any beneficiary or transferee
of any Letter of Credit (or any Persons for whom any such beneficiary or
transferee may be acting), the Lender, or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or any
unrelated transaction;

(c) any draft, certificate, statement or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
unless payment by the Lender under such circumstances results solely from the
gross negligence or willful misconduct of the Lender;

 

22



--------------------------------------------------------------------------------

(d) payment by the Lender under any Letter of Credit against presentation of a
draft or certificate which does not comply with the terms of such Letter of
Credit, or payment by the Lender under the Letter of Credit in any other
circumstances in which conditions to payment are not met, except any such
payment resulting solely from the gross negligence or willful misconduct of the
Lender; or

(e) any other event, condition or circumstance whatever, whether or not similar
to any of the foregoing.

The Borrower bears the risk of, and neither the Lender nor any of its directors,
officers, employees or Lenders shall be liable or responsible for any of, the
foregoing matters, the use which may be made of any Letter of Credit, or acts or
omissions of the beneficiary or any transferee in connection therewith.

2.17 Further Assurances.

The Borrower hereby agrees, from time to time, to do and perform any and all
acts and to execute any and all further instruments reasonably requested by the
Lender more fully to effect the purposes of this Agreement and the issuance of
the Letters of Credit hereunder.

2.18 Letter of Credit Applications.

The representations, warranties and covenants by the Borrower under, and rights
and remedies of the Lender under, any Letter of Credit Application relating to
any Letter of Credit are in addition to, and not in limitation or derogation of,
representations, warranties and covenants by the Borrower under, and rights and
remedies of the Lender under, this Agreement, the Loan Documents, and applicable
Law. In the event of any inconsistency between the terms of this Agreement and
any Letter of Credit Application, this Agreement shall prevail.

 

23



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES.

To induce the Lender to enter into this Agreement, the Credit Parties represent,
warrant, covenant and agree as follows:

3.1 Corporate Existence and Qualification.

Each of the Borrower and the Subsidiary Guarantors is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation, with all corporate power and authority and all necessary licenses
and permits to own, operate and lease its properties and carry on its business
as now being conducted, and as it may reasonably be expected in the future to be
conducted. Each of the Borrower and the Subsidiary Guarantors is duly qualified
and authorized to do business and is in good standing in each jurisdiction in
which the nature of its activities or the character of its properties makes
qualification necessary, except where the failure to be so qualified would not
have a Material Adverse Effect. Schedule 3.1 states as of the date hereof the
jurisdictions where the character of the properties owned or leased by each of
the Borrower and the Subsidiary Guarantors or the nature of its business makes
qualification to do business as a foreign corporation necessary.

3.2 Authority: Noncontravention.

The execution, delivery and performance of the obligations of the Credit Parties
set forth in this Agreement, the Note and the other Loan Documents (a) have been
duly authorized by all necessary corporate and/or stockholder action; (b) do not
require the consent of any Governmental Authority; (c) will not violate or
result in (and with notice or the lapse of time will not violate or result in)
the breach of any provision of any Articles of Incorporation or Bylaws, any
material indenture, instrument, agreement or other undertaking to which any
Credit Party is a party or by which any Credit Party is bound, or any order or
regulation of any Governmental Authority; and (d) except as provided for in this
Agreement, result in the creation of a Lien upon any of the properties or assets
of any Credit Party. When the Loan Documents are executed and delivered, they
will constitute legal, valid and binding obligations of the Credit Parties,
enforceable against the Credit Parties in accordance with their respective
terms.

3.3 Financial Position: Solvency.

(a) The Borrower has heretofore furnished to the Lender consolidated and
consolidating balance sheets as of December 31, 2005 and the related
consolidated and consolidating statements of income, cash flows and changes in
stockholders’ equity for the fiscal year then ended, as reported on by Ernst &
Young, independent certified public accountant. Such financial statements
(including the notes thereto) present fairly in all material respects the
financial condition of the Borrower as of the end of such fiscal year and the
results of its operations and cash flows for the fiscal year then ended, all in
conformity with GAAP.

(b) The Borrower has heretofore furnished to the Lender unaudited interim
consolidated and consolidating balance sheets as of June 30, 2006, together with
the related consolidated and consolidating statements of income and cash flows
for the applicable calendar periods ending on such date. Such financial
statements present fairly in all material respects the financial condition of
the Borrower as of the end of such period and the results of its operations and
its cash flows for the period then ended, all in conformity with GAAP, subject
to normal and recurring year-end audit adjustments and the lack of complete
footnotes.

 

24



--------------------------------------------------------------------------------

(c) As of the date hereof there has been no material adverse change in the
business, properties or condition (financial or otherwise) of the Borrower or
the Borrower and its Subsidiaries taken as a whole since the date of
December 31, 2005.

(d) On and as of the Closing Date and after giving effect to all Loans and other
obligations and liabilities being incurred on such date in connection therewith,
and on the date of each subsequent Loan or other extension of credit hereunder
and after giving effect to the application of the proceeds thereof in accordance
with the terms of the Loan Documents, the Borrower is and will be Solvent.

3.4 Payment of Taxes.

Each of the Borrower and its Subsidiaries has filed all material tax returns and
reports required to be filed by it with the United States Government and/or with
all state and local governments, and has paid in full or made adequate provision
on its books for the payment of all taxes, interest, penalties, assessments or
deficiencies shown to be due or claimed to be due on or in respect of such tax
returns and reports, except to the extent that the validity or amount thereof is
being contested in good faith by appropriate proceedings and the non-payment
thereof pending such contest will not result in the execution of any tax lien or
otherwise jeopardize the Lender’s interests in any part of the Collateral.

3.5 Accuracy of Submitted Information; Omissions.

As of the date furnished, all documents, certificates, information, materials
and financial statements furnished or to be furnished to the Lender pursuant to
the Agreement or otherwise in connection with a Loan or Letter of Credit (a) are
true and correct in all material respects; (b) do not contain any untrue
statement of a material fact; and (c) do not omit any material fact necessary to
make the statements contained therein or herein not, in light of the
circumstances under which they were made, misleading; it being understood that
projections are merely reasonable estimates of future events, and are subject to
uncertainties and that actual results during the period covered by the
projections may differ from the projected results.

3.6 Government Contracts.

No notice of suspension, debarment or termination for default has been received
by any Credit Party and no cure notice (other than any immaterial cure notice
under any GSA contract) has been received by any Credit Party in connection with
any Government Contract currently in effect or other contract currently in
effect pursuant to which any Credit Party is directly or indirectly acting as a
subcontractor under or in connection with a Government Contract. All Government
Contracts and all other contracts which constitute Material Contracts as of
May 28, 2004 are listed on Schedule 3.6 attached hereto.

3.7 No Defaults or Liabilities.

Neither the Borrower nor any of its Subsidiaries is in default in the
performance of any obligation, covenant or condition contained in any Material
Contract to which it is a party.

 

25



--------------------------------------------------------------------------------

3.8 No Violations of Law.

Neither the Borrower nor any of its Subsidiaries is in material violation of any
applicable Laws; neither the Borrower nor any of its Subsidiaries has failed to
obtain any material license, permit, franchise or other governmental
authorization necessary to the ownership of its properties or to the conduct of
its business, and each of the Borrower and its Subsidiaries has conducted its
business and operation in compliance in all material respects with all
applicable Laws.

3.9 Litigation and Proceedings.

Except for the matters set forth on Schedule 3.9 attached hereto, no action,
suit or proceeding against or affecting the Borrower or any of its Subsidiaries
is presently pending, or to the knowledge of any Credit Party threatened, in any
court, before any Governmental Authority, which involves the possibility of any
judgment or liability in excess of One Hundred Fifty Thousand and 00/100 Dollars
($150,000.00) and not fully covered by insurance and no Credit Party is aware of
any existing basis for any such action, suit or proceeding. Neither the Borrower
nor any of its Subsidiaries is in default with respect to any order, writ,
injunction or decree of any Governmental Authority.

3.10 Fiscal Year.

The Borrower’s fiscal year ends on December 31.

3.11 Pension Plans.

(a) The present value of all benefits vested under all “employee pension benefit
plans” as such term is defined in Section 3(2) of ERISA, from time to time
maintained by the Borrower (individually, a “Pension Plan” and collectively, the
“Pension Plans”) did not, as of December 31, 2005, exceed the value of the
assets of the Pension Plans allocable to such vested benefits;

(b) No Pension Plan, trust created thereunder or other person dealing with any
Pension Plan has engaged in a non-exempt transaction proscribed by Section 406
of ERISA or no Pension Plan or trust created thereunder has been terminated, and
there has been no non-exempt “prohibited transaction” as such term is defined in
Section 4975 of the Code, which could have a Material Adverse Effect;

(c) There have been no “Reportable Events” (as that term is defined in
Section 4043 of ERISA and the regulations thereunder) with respect to any
Pension Plan or trust created thereunder after June 30, 1974; and

(d) No Pension Plan or trust created thereunder has incurred any “accumulated
funding deficiency” (as such term is defined in Section 302 of ERISA or
Section 412 of the Code) as of the end of any plan year, whether or not waived,
since the effective date of ERISA.

 

26



--------------------------------------------------------------------------------

3.12 O.S.H.A. and Environmental Compliance.

(a) Each of the Borrower and its Subsidiaries has duly complied in all material
respects with, and its facilities, business assets, property, leaseholds and
equipment are in compliance in all material respects with, the provisions of the
Federal Occupational Safety and Health Act (“O.S.H.A.”), the Environmental
Protection Act, RCRA and all other Environmental Laws where noncompliance with
such Environmental Laws could result in a Material Adverse Effect; and there
have been no citations, notices, notifications or orders of any such
non-compliance issued to the Borrower or any of its Subsidiaries or relating to
its business, assets, property, leaseholds or equipment under any such laws,
rules or regulations;

(b) Each of the Borrower and its Subsidiaries has been issued all required
federal, state and local licenses, certificates and permits necessary or
appropriate in the operation of its facilities, businesses, assets, property,
leaseholds and equipment, unless the failure to obtain any such license,
certificate or permit would not have a Material Adverse Effect; and

(c)(i) There are no visible signs of releases, spills, discharges, leaks or
disposal collectively (referred to herein as “Releases”) of Hazardous Substances
at, upon, under or within any real property owned or any premises leased by the
Borrower or any of its Subsidiaries, (ii) there are no underground storage tanks
or polychlorinated biphenyls on any real property owned or any premises leased
by the Borrower or any of its Subsidiaries (except for storage tanks and
polychlorinated biphenyls which exist and are maintained in compliance with
applicable Environmental Laws, rules and regulations); (iii) to the knowledge of
the Borrower, no real property owned or premises leased by the Borrower or any
of its Subsidiaries has ever been used as a treatment, storage or disposal
facility for Hazardous Waste (except for such use as could not reasonably be
expected to result in material liability for the Borrower or any of its
Subsidiaries) and (iv) no Hazardous Substances are present on any real property
owned or any premises leased by the Borrower or any of its Subsidiaries, except
for such quantities of Hazardous Substances as are handled in all material
respects in accordance with all applicable manufacturer’s instructions and
governmental regulations, and as are necessary for the operation of the business
of the Borrower and its Subsidiaries. Each of the Borrower and its Subsidiaries,
for itself and its successors and assigns, hereby covenants and agrees to
indemnify, defend and hold harmless the Lender from and against any and all
liabilities, losses, claims, damages, suits, penalties, costs and expenses of
every kind or nature, including, without limitation, reasonable attorneys’ fees,
arising from or in connection with (A) the presence or alleged presence of any
Hazardous Substance or Hazardous Waste on, under or about any property of the
Borrower or any of its Subsidiaries (including, without limitation, any property
or premises now or hereafter owned or leased by the Borrower or any of its
Subsidiaries), or which is caused by or results from, directly or indirectly,
any act or omission to act by the Borrower or any of its Subsidiaries; and
(B) the Borrower’s or any of its Subsidiaries’ violation of any Environmental
Law.

3.13 Intellectual Property.

All patents, patent applications, trademarks, trademark applications,
copyrights, copyright applications, tradenames, trade secrets and licenses
material for the conduct of the

 

27



--------------------------------------------------------------------------------

business of the Borrower and its Subsidiaries owned by each of the Borrower and
its Subsidiaries, are valid and those owned as of May 28, 2004 are listed on
Schedule 3.13; there is no objection or pending challenge to the validity of any
such patent, trademark, copyright, tradename, trade secret or license, except
where such invalidity would not have a Material Adverse Effect; the Borrower is
not aware of any grounds for any such challenge or objection thereto; except as
hereafter may be disclosed to the Lender in writing, neither the Borrower nor
any of its Subsidiaries pays a royalty to anyone in connection with any patent,
trademark, copyright, tradename, trade secret or license; and each of the
Borrower and its Subsidiaries has the right to bring legal action for the
infringement of any such patent, trademark, copyright, tradename, trade secret
or license.

3.14 Existing or Pending Defaults; Material Contracts.

Except as set forth on Schedule 3.14 attached hereto, the Borrower is not aware
of any condition, act, event or occurrence that would or reasonably could
prejudice the Lender’s rights in connection with any Material Contract,
including, without limitation, any pending or threatened suspension, debarment
or other governmental action or proceeding, any pending or threatened
litigation, and any other legal or administrative proceeding or investigation
pending or threatened against the Borrower or any of its Subsidiaries in
connection with any Material Contract.

3.15 Title to Property.

Each of the Borrower and its Subsidiaries has good and marketable title in fee
simple to all real property owned or purported to be owned by it and good title
to all other property of whatever nature owned or purported to be owned by it,
including all property reflected in the most recent audited balance sheet
referred to in Section 3.3 or submitted pursuant to Section 5.1(a), as the case
may be (except as sold or otherwise disposed of in the ordinary course of
business after the date of such balance sheet), in each case free and clear of
all Liens, other than Permitted Liens.

3.16 Office Locations: Leases.

All office and other locations of the Borrower and its Subsidiaries as of
May 28, 2004, are set forth on Schedule 3.16 attached hereto. All material
leases and other agreements under which the Borrower or any of its Subsidiaries
is the lessee are in full force and effect and constitute legal, valid and
binding obligations of, and are legally enforceable against, the respective
parties thereto. All necessary governmental approvals, if any, have been
obtained for each such material lease or agreement, and there have been no
threatened cancellations thereof or outstanding material disputes with respect
thereto.

3.17 Labor Relations.

Except as set forth on Schedule 3.17, as of May 28, 2004, there were no strikes,
work stoppages, grievance proceedings, union organization efforts or other
controversies pending, or to the Borrower’s knowledge threatened or reasonably
anticipated, between the Borrower or any of its Subsidiaries and any union or
other collective bargaining unit representing any employee

 

28



--------------------------------------------------------------------------------

of the Borrower or any of its Subsidiaries. Each of the Borrower and its
Subsidiaries has complied and is in compliance with all applicable Laws relating
to employment or the workplace, including, without limitation, provisions
relating to wages, hours, collective bargaining, safety and health, work
authorizations, equal employment opportunity, immigration, withholding,
unemployment compensation, employee privacy and right to know. Except as set
forth on Schedule 3.17, as of May 28, 2004, there were no collective bargaining
agreements or employment agreements between the Borrower or any of its
Subsidiaries and any of its employees or professional services agreements not
terminable at will. To the best of the knowledge of the Borrower, except as set
forth on Schedule 3.17, as of May 28, 2004, neither the Borrower nor any of its
Subsidiaries was the subject of any union organizational activities relating to
its business or assets. The consummation of the transactions contemplated hereby
will not cause the Borrower or any of its Subsidiaries to incur or suffer any
liability relating to, or obligation to pay, severance, termination or other
similar payments to any person or entity.

3.18 Absence of Undisclosed Liabilities.

Neither the Borrower nor any of its Subsidiaries has any liability or obligation
of any nature whatever (whether absolute, accrued, contingent or otherwise,
whether or not due), forward or long-term commitments or unrealized or
anticipated losses from unfavorable commitments or that has, or would be likely
to have, a Material Adverse Effect, except (a) as disclosed in the financial
statements referred to in Section 3.3 and (b) liabilities, obligations,
commitments and losses incurred after June 30, 2006, in the ordinary course of
business and consistent with past practices.

3.19 Subsidiaries.

As of the date hereof, the Borrower has no Subsidiaries or owns interests in no
other Person, except those set forth on Schedule 3.19.

3.20 Margin Regulations.

Except as permitted by Section 6.5(d) hereof (i) no part of the proceeds of any
Loan hereunder will be used for the purpose of buying or carrying any “margin
stock,” as such term is used in Regulations G and U of the Board of Governors of
the Federal Reserve System, as amended from time to time, or to extend credit to
others for the purpose of buying or carrying any “margin stock” and (ii) the
Borrower owns no “margin stock.” The Borrower is not engaged in the business of
extending credit to others for the purpose of buying or carrying “margin stock.”
Neither the making of any Loan nor any use of proceeds of any such Loan will
violate or conflict with the provisions of Regulation G, T, U or X of the Board
of Governors of the Federal Reserve System. as amended from time to time.

3.21 Survival of Representation and Warranties.

All representations and warranties made herein shall survive the making of the
Loans, and (except for (i) such representations and warranties as expressly
relate to an earlier date and (ii) such representations and warranties as may
have changed since the Closing Date, if the Lender has received notice of such
change and such change is acceptable to the Lender) shall be deemed remade as of
the date of each request for an advance or readvance of any Loan proceeds or for
the issuance or amendment or renewal of any Letter of Credit.

 

29



--------------------------------------------------------------------------------

4. CONDITIONS OF LENDING.

4.1 Conditions to Initial Loans.

The obligation of the Lender to make any Loans on the Closing Date and to issue
any Letter of Credit on the Closing Date is subject to the satisfaction,
immediately prior to or concurrently with the making of such Loan or issuance of
such Letter of Credit, of the following conditions precedent, in addition to the
conditions precedent set forth in Section 4.2:

(a) Agreement; Note. The Lender shall have received a counterpart of this
Agreement, duly executed by the Credit Parties, and the Amended and Restated
Revolving Credit Facility Note conforming to the requirements hereof and duly
executed on behalf of the Borrower.

(b) Additional Documents. The Lender shall have received the following, each of
which shall be in form and substance satisfactory to the Lender:

(i) Evidence of the completion of all recordings and filings of or with respect
to, and of all other actions with respect to, the Security Agreement as may be
necessary or, in the opinion of the Lender, desirable to create or perfect the
Liens created or intended by the parties to be created by the Security Agreement
as valid, continuing and perfected Liens in favor of the Lender securing the
Obligations, prior to all other Liens and evidence of the payment of any
necessary fee, tax or expense relating to such recording or filing (including
any filing with any United States Federal Governmental Authority as may be
required by Lender and the Assignment of Claims Act);

(ii) Evidence of the insurance required by the terms of the Security Agreement,
containing the endorsements required by such Security Agreement and this
Agreement; and

(iii) A contemporaneous search of UCC, tax, judgment and litigation dockets and
records and other appropriate registers shall have revealed no filings or
recordings in effect with respect to the Collateral, except Permitted Liens (it
being understood that such acceptance does not limit the obligations of the
Credit Parties with respect to the priority of the Liens in favor of the
Lender), and the Lender shall have received a copy of the search reports
received as a result of the search and of the acknowledgment copies of the
financing statements or other instruments required to be filed or recorded
pursuant to this subsection bearing evidence of the recording of such statements
or instruments at each of such filing or recording places.

(c) Guaranty. The Lender shall have received the Third Amended and Restated
Continuing and Unconditional Guaranty in substantially the form of Exhibit E (as
amended, modified and supplemented from time to time, the “Guaranty”), executed
and delivered by the Subsidiary Guarantors.

 

30



--------------------------------------------------------------------------------

(d) Capitalization. The capital structure of the Borrower and its Subsidiaries
and the terms, conditions, amounts and holders of all equity, debt and other
indebtedness, obligations and liabilities of each of them, shall be satisfactory
to the Lender.

(e) Cash Management. The Lender shall have received such evidence as it shall
have requested as to the Borrower’s satisfaction of the covenants set forth in
Section 5.12.

(f) Corporate Proceedings. The Lender shall have received certificates by the
Secretary or Assistant Secretary of each Credit Party dated as of the Closing
Date as to (i) true copies of the articles of incorporation and by-laws of each
Credit Party in effect on such date (which, in the case of articles of
incorporation, shall be certified to be true, correct and complete by the
Secretary of State or other Governmental Authority in each Credit Party’s
jurisdiction of incorporation not more than thirty (30) days before the Closing
Date), (ii) true copies of all corporate action taken by each Credit Party
relative to this Agreement and the other Loan Documents and (iii) the incumbency
and signature of the respective officers of each Credit Party executing this
Agreement and the other Loan Documents to which such Credit Party is a party,
together with satisfactory evidence of the incumbency of such Secretary or
Assistant Secretary. The Lender shall have received certificates from the
appropriate Secretaries of State or other applicable Governmental Authorities
dated not more than thirty (30) days before the Closing Date showing the good
standing of each Credit Party in its state of incorporation and each state
listed on Schedule 3.1 hereto.

(g) Insurance. The Lender shall have received evidence satisfactory to it that
the insurance policies required by this Agreement and the other Loan Documents
have been obtained, containing the endorsements required hereby and thereby.

(h) Litigation. There shall not be pending or threatened any action, suit,
proceeding or investigation by or before any Governmental Authority which would,
if determined adversely, have a Material Adverse Effect.

(i) Compliance Certificate. The Lender shall have received a Compliance
Certificate in substantially the form set forth as Exhibit F, duly completed and
signed by a Responsible Officer of the Borrower.

(j) Financial Statements. The Lender shall have received (i) audited
consolidated and consolidating financial statements of the Borrower (including a
balance sheet and statements of income, cash flows and changes in stockholders’
equity) for the fiscal year ended December 31, 2005, (ii) unaudited consolidated
and consolidating financial statements of the Borrower (including a balance
sheet and statements of income and cash flows) for the six month period ended
June 30, 2006, and (iii) such other financial information as the Lender may
request, all of which shall be satisfactory to the Lender.

(k) Field Examination. The Lender shall have conducted a field examination of
the Borrower satisfactory to the Lender and its legal counsel, including an
examination of matters relating to litigation, taxes, labor and human resources,
insurance, pension liabilities, owned and leased real estate, material
contracts, debt agreements and environmental risk, and an audit of accounts
receivable, inventory, accounts payable and financial controls and systems.

 

31



--------------------------------------------------------------------------------

(l) Working Capital. The Lender shall be satisfied that the Borrower will have
sufficient working capital.

(m) Contract Status Backlog Report. The Lender shall have received a contract
status backlog report prepared as of July 31, 2006.

(n) Officers’ Certificates. The Lender shall have received certificates from
such officers of the Credit Parties as to such matters as the Lender may
reasonably request.

(o) Fees, Expenses, etc. All fees and other compensation required to be paid to
the Lender pursuant hereto on or prior to the Closing Date shall have been paid
or received, including the One Hundred Thousand and 00/100 Dollars ($100,000.00)
origination fee that was paid on or prior to May 28, 2004.

(p) Accounts Receivable Aging Report. The Lender shall have received an accounts
receivable aging report as of June 30, 2006.

(q) No Material Adverse Change, etc. No material adverse change shall have
occurred in the business, operations, assets, properties, or condition
(financial or otherwise) of the Borrower and its Subsidiaries since June 30,
2006.

(r) Additional Matters. The Lender shall have received such other certificates,
opinions, documents and instruments as may be reasonably requested by the
Lender. All corporate and other proceedings, and all documents, instruments and
other matters in connection with the transactions contemplated by this Agreement
and the other Loan Documents shall be satisfactory in form and substance to the
Lender in its reasonable discretion.

4.2 Conditions to All Loans.

The obligation of the Lender to make any Loan and the obligation of the Lender
to issue any Letter of Credit is subject to performance by the Credit Parties of
their obligations to be performed hereunder or under the other Loan Documents on
or before the date of such Loan or issuance of such Letter of Credit,
satisfaction of the conditions precedent set forth herein and in the other Loan
Documents and to satisfaction of the following further conditions precedent:

(a) Notice. Appropriate notice of such Loan or Letter of Credit shall have been
given by the Borrower as provided in Article 2 (except in the case of a
Revolving Credit Facility Loan made in accordance with the Autoborrow Service
Agreement).

(b) Representations and Warranties. Each of the representations and warranties
made herein and in each other Loan Document (except for (i) such representations
and warranties as expressly relate to an earlier date and (ii) such
representations and warranties as may have changed since the Closing Date, if
the Lender has received notice of such change and such change is acceptable to
the Lender) shall be true and correct in all material respects on and as of such
date as if made on and as of such date, both before and after giving effect to
the Loans or Letters of Credit requested to be made or issued on such date.

 

32



--------------------------------------------------------------------------------

(c) No Defaults. No Default shall have occurred and be continuing on such date
or after giving effect to the Loans or Letters of Credit requested to be made or
issued on such date.

(d) No Material Adverse Change. No material adverse change shall have occurred
in the business, assets, properties, operations, or condition (financial or
otherwise) of the Borrower and its Subsidiaries since the Closing Date.

(e) Regulation U. If at the time the Borrower owns any “margin stock,” the
Borrower shall deliver Form U-1 and take all steps necessary to comply with
Regulation U.

Each request by the Borrower for any Loan or Letter of Credit shall constitute a
representation and warranty by the Borrower that the conditions set forth in
this Section 4.2 have been satisfied as of the date of such request. Failure of
the Lender to receive notice from the Borrower to the contrary before such Loan
is made or Letter of Credit issued shall constitute a further representation and
warranty by the Borrower that the conditions referred to in this Section 4.2
have been satisfied as of the date such Loan is made or such Letter of Credit
issued.

5. AFFIRMATIVE COVENANTS.

Each Credit Party hereby covenants to the Lender as follows:

5.1 Basic Reporting Requirements.

(a) Annual Audit Reports. As soon as practicable, and in any event within one
hundred twenty (120) days after the close of each fiscal year, the Borrower
shall furnish to the Lender consolidated and consolidating statements of income,
cash flows and changes in stockholders’ equity of the Borrower for such fiscal
year and a consolidated and consolidating balance sheet of the Borrower as of
the close of such fiscal year, and notes to each, all in reasonable detail,
setting forth in comparative form the corresponding figures for the preceding
calendar year. Such financial statements shall be accompanied by an opinion of
Ernst & Young or any other independent certified public accountants of
recognized national standing selected by the Borrower and satisfactory to the
Lender. Such opinion shall be free of exceptions or qualifications not
acceptable to the Lender and in any event shall be free of any exception or
qualification which is of “going concern” or like nature or which relates to a
limited scope of examination. Such opinion in any event shall contain a written
statement of such accountants substantially to the effect that (i) such
accountants examined such financial statements in accordance with GAAP and
accordingly made such tests of accounting records and such other auditing
procedures as such accountants considered necessary in the circumstances and
(ii) in the opinion of such accountants such financial statements present fairly
in all material respects the financial position of the Borrower as of the end of
such fiscal year and the results of its operations and its cash flows and
changes in stockholders’ equity for such fiscal year, in conformity with GAAP.

(b) Quarterly Consolidated and Consolidating Reports. As soon as practicable,
and in any event within forty-five (45) days after the close of each fiscal
quarter of each fiscal year, the Borrower shall furnish to the Lender unaudited
consolidated and consolidating statements of income and cash flows of the
Borrower for such fiscal quarter and for the period

 

33



--------------------------------------------------------------------------------

from the beginning of such fiscal year to the end of such fiscal quarter and an
unaudited consolidated and consolidating balance sheet of the Borrower as of the
close of such fiscal quarter, all in reasonable detail, setting forth in
comparative form the corresponding figures for the same periods or as of the
same date during the preceding fiscal year. Such financial statements shall be
certified by a Responsible Officer of the Borrower as presenting fairly in all
material respects the financial position of the Borrower as of the end of such
fiscal quarter and the results of its operations and its cash flows for such
fiscal quarter, in conformity with GAAP (but without physical inventory),
subject to normal and recurring year-end audit adjustments and the lack of
complete footnotes.

(c) Compliance Certificates. At the same time the financial statements required
by Section 5.1(a) and Section 5.1(b) are furnished to the Lender, the Borrower
shall deliver to the Lender a Compliance Certificate in substantially the form
set forth as Exhibit G, duly completed and signed by a Responsible Officer of
the Borrower.

(d) Accounts Receivable Aging Reports. On the Closing Date and quarterly
thereafter the Borrower shall provide to the Lender a billed and unbilled
accounts receivable aging report which shall be delivered to the Lender within
forty-five (45) days following the last day of each fiscal quarter or at such
other time as the Lender may specify in its sole and absolute discretion.

(e) Certain Other Reports and Information.

(i) Promptly upon their becoming available, and in any event within forty-five
(45) days following the end of each calendar quarter, the Borrower shall deliver
to the Lender a contract status backlog report prepared as of the last day of
such quarter.

(ii) Promptly upon their becoming available, and in any event within forty-five
(45) days following the end of each calendar quarter, a list of all the Credit
Parties’ revenue-generating contracts broken out by Credit Party, prime
government contracts, government sub-contracts and commercial contracts.

(iii) The Borrower shall deliver to the Lender, within thirty (30) days of
issuance, all accountants’ management letters (including a management letter
stamped “draft”) pertaining to, all other reports submitted by accountants in
connection with any audit of, and all other reports from outside accountants
with respect to, the Borrower and its Subsidiaries (and, in any event, any
independent auditors’ annual management letters, if issued, will be delivered to
the Lender concurrently with the financial statements referred to in subsection
(a) of this Section 5.1).

(iv) Promptly upon their becoming available, but in no event later than sixty
(60) days after the end of each fiscal year, the Borrower shall furnish to
Lender a consolidated and consolidating budget and pro forma financial
statements, including income statements and cash flow projections on a
quarter-to-quarter basis for the following fiscal year.

 

34



--------------------------------------------------------------------------------

(f) Further Information. The Borrower will promptly furnish to the Lender such
other information and in such form as the Lender may reasonably request from
time to time.

(g) Notice of Certain Events. Promptly upon becoming aware of any of the
following, the Borrower shall give the Lender notice thereof, together with a
written statement of a Responsible Officer of the Borrower setting forth the
details thereof and any action with respect thereto taken or proposed to be
taken by the Borrower:

(i) Any Default.

(ii) Any material adverse change in the business, assets, properties, operations
or condition (financial or otherwise) of the Borrower and its Subsidiaries.

(iii) Any pending action, suit, proceeding or investigation by or before any
Governmental Authority against or affecting the Borrower (or any such action,
suit, proceeding or investigation threatened in writing).

(iv) Any material violation, breach or default by the Borrower or any of its
Subsidiaries of or under any agreement or instrument material to its business,
assets, properties, operations, condition, financial or otherwise (it being
expressly understood and agreed that the Borrower need not provide notice to the
Lender pursuant to this Section 5.1 (i)(iv) of the termination of any such
agreement or instrument in accordance with its terms).

(v) Any Pension-Related Event. Such notice shall be accompanied by: (A) a copy
of any notice, request, return, petition or other document received by the
Borrower or any Controlled Group Member from any Person, or which has been or is
to be filed with or provided to any Person (including the Internal Revenue
Service, the PBGC or any Plan participant, beneficiary, alternate payee or
employer representative), in connection with such Pension-Related Event, and
(B) in the case of any Pension-Related Event with respect to a Plan, the most
recent Annual Report (5500 Series), with attachments thereto, and the most
recent actuarial valuation report, for such Plan.

(vi)(A) Any Environmental Claim made or threatened in writing against the
Borrower or any of its Environmental Affiliates, or (B) the Borrower’s becoming
aware of any past or present acts, omissions, events or circumstances (including
any dumping, leaking, disposition, removal, abandonment, escape, emission,
discharge or release of any Environmental Concern Material at, on or under any
facility or property now or previously owned, operated or leased by the
Borrower, its Subsidiaries or any of their respective Environmental Affiliates)
which could form the basis of any such Environmental Claim, which Environmental
Claim, in the case of either clause (A) or (B), if adversely resolved, would
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect.

(vii) Any Default (as defined in either of the Note Purchase Agreements).

 

35



--------------------------------------------------------------------------------

(h) Visitation; Verification. The Borrower and its Subsidiaries shall permit
such Persons as the Lender may designate from time to time to visit and inspect
any of the properties of the Borrower and its Subsidiaries to examine their
respective books and records and take copies and extracts therefrom and to
discuss their affairs with their directors, officers, employees and independent
accountants at such times and as often as the Lender may reasonably request;
provided that prior to the occurrence and continuation of an Event of Default,
(i) the Lender shall provide at least two days’ prior advance notice to the
Borrower of its intention to visit or inspect any of the properties of the
Borrower and its Subsidiaries; and (ii) all such visits or inspections shall be
conducted during the normal business hours of the Borrower and without undue
interference with the conduct of the Borrower’s business. Prior to the
occurrence and continuation of an Event of Default, the Borrower shall reimburse
the Lender for actual out-of-pocket costs and expenses of no more than two such
visits or inspections in any calendar year; and any additional visits or
inspections shall be at the sole cost and expense of the Lender. Following an
Event of Default, the Borrower shall reimburse the Lender for all visits or
inspections.

The Lender shall have the right to examine and verify accounts, inventory and
other properties and liabilities of the Borrower and its Subsidiaries from time
to time, and the Borrower shall cooperate with the Lender in such verification.
Without limitation of the foregoing, the Borrower hereby authorizes its
officers, employees and independent accountants to discuss with the Lender the
affairs of the Borrower and its Subsidiaries.

5.2 Payment of Loan Obligations.

The Credit Parties will duly and punctually pay all sums to be paid to the
Lender in accordance with the terms and conditions of the Loan Documents, and
will comply with, perform and observe all of the terms thereof.

5.3 Insurance.

The Borrower shall, and shall cause each of its Subsidiaries to (a) maintain
with financially sound and reputable insurers insurance with respect to its
properties and business and against such liabilities, workers compensation,
casualties and contingencies and of such types and in such amounts as are
customary in the case of corporations engaged in the same or similar businesses
or having similar properties similarly situated and naming the Lender as an
additional insured and a loss payee, (b) furnish to the Lender from time to time
upon request copies of the policies under which such insurance is issued,
original certificates of insurance and such other information relating to such
insurance as the Lender may reasonably request, and (c) provide such other
insurance and endorsements as are required by this Agreement and the other Loan
Documents.

5.4 Payment of Taxes and Other Potential Charges and Priority Claims.

The Borrower shall, and shall cause each of its Subsidiaries to, pay or
discharge

(a) on or prior to the date on which penalties attach thereto, all taxes,
assessments and other governmental charges imposed upon it or any of its
properties;

 

36



--------------------------------------------------------------------------------

(b) on or prior to the date when due, all lawful claims of materialmen,
mechanics, carriers, warehousemen, landlords and other like Persons which, if
unpaid, might result in the creation of a Lien upon any such property; and

(c) on or prior to the date when due, all other lawful claims which, if unpaid,
might result in the creation of a Lien upon any such property or which, if
unpaid, might give rise to a claim entitled to priority over general creditors
of such Credit Party in a case under Title 11 (Bankruptcy) of the United States
Code, as amended;

provided that unless and until foreclosure, distraint, levy, sale or similar
proceedings shall have been commenced it need not pay or discharge any such tax,
assessment, charge or claim so long as (x) the validity thereof is contested in
good faith and by appropriate proceedings diligently conducted, and (y) such
reserves or other appropriate provisions as may be required by GAAP shall have
been made therefor.

5.5 Preservation of Corporate Status.

The Borrower shall, and shall cause each of its Subsidiaries to, maintain its
status as a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation, and to be duly qualified to
do business as a foreign corporation and in good standing in all jurisdictions
in which the ownership of its properties or the nature of its business or both
make such qualification necessary or advisable.

5.6 Governmental Approvals and Filings.

The Borrower shall, and shall cause each of its Subsidiaries to, keep and
maintain in full force and effect all Governmental Approvals necessary in
connection with execution and delivery of this Agreement or any other Loan
Document, consummation of the transactions hereon or therein contemplated,
performance of or compliance with the terms and conditions hereof or thereof or
to ensure the legality, validity, binding effect, enforceability or
admissibility in evidence hereof or thereof.

5.7 Maintenance of Properties.

The Borrower shall, and shall cause each of its Subsidiaries to, (a) maintain or
cause to be maintained in good repair, working order and condition the
properties now or hereafter owned, leased or otherwise possessed by it (and make
or cause to be made all needed and proper repairs, renewals, replacements and
improvements thereto) which are necessary so that the business carried on in
connection therewith may be properly conducted at all times and (b) maintain and
hold in full force and effect all franchises, licenses, permits, certificates,
authorizations, qualification, accreditations and other rights, consents and
approvals (whether issued, made or given by a Governmental Authority or
otherwise), necessary to own and operate its properties and to carry on its
business as presently conducted and as presently planned to be conducted, except
for any failure to comply with any of the foregoing which would not, either
individually or in the aggregate, have a Material Adverse Effect.

 

37



--------------------------------------------------------------------------------

5.8 Avoidance of Other Conflicts.

The Borrower shall not, and shall not permit any of its Subsidiaries to, violate
or be in conflict with, or be or remain subject to any liability (contingent or
otherwise) on account of any violation or conflict with

(a) any Law,

(b) its articles of incorporation or by-laws (or other constituent documents),
or

(c) any agreement or instrument to which it is a party or by which it is a party
or by which it or any of its respective properties may be subject or bound,

which violation or conflict, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

5.9 Financial Accounting Practices

The Borrower shall, and shall cause each of its Subsidiaries to, make and keep
books, records and accounts which, in reasonable detail, accurately and fairly
reflect its transactions and dispositions of its assets and maintain systems of
internal accounting controls sufficient to provide reasonable assurances that
(a) transactions are executed in accordance with management’s general or
specific authorization, (b) transactions are recorded as necessary (i) to permit
preparation of financial statements in conformity with GAAP and (ii) to maintain
accountability for assets, (c) access to assets is permitted only in accordance
with management’s general or specific authorization and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

5.10 Use of Proceeds.

The Borrower shall apply the proceeds of the Revolving Credit Facility Loans
only for the following purposes: (a) acquisitions by the Borrower of the assets
or ownership interests of any Person approved by the Lender in its sole
discretion, (b) for general corporate purposes, and (c) for working capital. The
Borrower shall not use the proceeds of any Loans directly or indirectly for any
unlawful purpose, in any manner inconsistent with Section 3.20, or inconsistent
with any other provision of this Agreement or any other Loan Document.

5.11 Additional Credit Parties.

As soon as practicable and in any event within 30 days after any Person becomes
a direct or indirect Subsidiary of the Borrower, the Borrower shall provide the
Lender with written notice thereof setting forth information in reasonable
detail describing all of the assets of such Person and shall (a) cause such
Person to execute a Joinder Agreement in substantially the same form as Exhibit
H, (b) cause 100% of the capital stock of such Person to be delivered to the
Lender (together with undated stock powers signed in blank) and pledged to the
Lender pursuant to an appropriate pledge agreement in substantially the form of
the Pledge Agreement and otherwise in form acceptable to the Lender and
(c) cause such Person to (i) if such Person has any

 

38



--------------------------------------------------------------------------------

Subsidiaries, (A) deliver 100% of the capital stock of such Subsidiaries
(together with undated stock powers signed in blank) to the Lender and
(B) execute a pledge agreement in substantially the form of the Pledge Agreement
and otherwise in form acceptable to the Lender, and (ii) deliver such other
documentation as the Lender may reasonably request in connection with the
foregoing, including appropriate UCC-1 financing statements, landlord’s waivers,
certified resolutions and other organizational and authorizing documents of such
Person and favorable opinions of counsel to such Person (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to above), all in form, content and scope reasonably
satisfactory to the Lender.

5.12 Maintenance of Certain Accounts with Lender.

The Borrower shall maintain all its primary operating accounts, including all
depository accounts (time and demand), collection accounts and disbursement
accounts, with the Lender.

5.13 Government Contracts.

At the Lender’s request, documentation necessary for compliance with the
Assignment of Claims Act will be executed and delivered by the appropriate
Credit Parties with respect to any Government Contract which constitutes a
Material Contract. In any event, no Government Contract will be assigned
pursuant to the Assignment of Claims Act to the Junior Lender (as defined in the
Pequot Subordination Agreement) or any other Person; provided however, that if a
Credit Party assigns to the Lender any Government Contract pursuant to the
Assignment of Claims Act, the Lender shall, subject to the Pequot Subordination
Agreement and to the extent permitted by applicable law, permit the Junior
Lender to be a subordinate assignee of such Government Contract or otherwise
participate, on terms reasonably acceptable to the Lender, in such assignment to
the Lender.

5.14 Interest Rate Swap.

Within 30 days after the Closing Date, after consultation with the Lender, the
Borrower may enter into an interest rate protection agreement satisfactory to
the Lender for a notional amount of up to $20,000,000. The Borrower is not
required to enter into such agreement with the Lender.

5.15 Further Assurances; Additional Requested Information.

The Borrower will provide to the Lender such further assurances and additional
information, reports and statements respecting its business, operations,
properties and financial condition and respecting its Affiliates and
investments, as the Lender may from time to time reasonably request.

 

39



--------------------------------------------------------------------------------

6. NEGATIVE COVENANTS

Each Credit Party hereby covenants to the Lender as follows:

6.1 Financial Covenants.

The Borrower hereby covenants to the Lender as follows, which covenants shall be
based upon the consolidated financial statements of the Borrower:

(a) Total Funded Debt to EBITDA Ratio. The Borrower will maintain on a
consolidated basis at all times a Total Funded Debt to EBITDA ratio, measured
quarterly, of not greater than 3.00 to 1.00.

(b) Fixed Charge Coverage Ratio. The Borrower will maintain on a consolidated
basis at all times a Fixed Charge Coverage Ratio of not less than 1.20 to 1.00.

(c) Senior Funded Debt Ratio. The Borrower will maintain on a consolidated basis
at all times a ratio of Senior Funded Debt to EBITDA, measured quarterly, of not
greater than 2.00 to 1.00.

The financial covenants referenced in this Section 6.1 shall be calculated and
tested on a quarterly basis as of the last day of each quarter for the four
fiscal quarter period then ended. Unless otherwise defined, all financial terms
used in this Section 6.1 shall have the meanings attributed to such terms in
accordance with GAAP; provided however, that for the avoidance of doubt,
regardless of how the Borrower’s Preferred Stock is characterized under GAAP,
such Preferred Stock shall not constitute Indebtedness, as used in this
Agreement.

6.2 Change of Operations.

The Borrower shall not, and shall not permit any of its Subsidiaries to, change
the general character of its business as conducted on the date hereof, or engage
in any type of business not directly related to such business as presently and
normally conducted.

6.3 Liens.

The Borrower shall not, and shall not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien on any of its property, or agree,
become or remain liable (contingently or otherwise) to do any of the foregoing,
except for the following (“Permitted Liens”):

(a) Liens pursuant to the Security Documents in favor of the Lender to secure
the Obligations;

(b) Liens securing the Junior Indebtedness (as defined in the Pequot
Subordination Agreement);

(c) Liens arising from taxes, assessments, charges or claims described in
Section 5.4 that are not yet due or that remain payable without penalty or to
the extent permitted to remain unpaid under the proviso to such Section 5.4;

(d) Deposits or pledges of cash or securities in the ordinary course of business
to secure (i) worker’s compensation, unemployment insurance or other social
security

 

40



--------------------------------------------------------------------------------

obligations, (ii) performance of bids, tenders, trade contracts (other than for
payment of money) or leases, (iii) stay, surety or appeal bonds, or (iv) other
obligations of a like nature incurred in the ordinary course of business;

(e) Liens securing Indebtedness permitted by Section 6.4(d), provided, however,
that such Liens shall only extend to the property financed by the Indebtedness
securing the same;

(f) Liens existing on the date hereof and specified on Schedule 6.3;

(g) Title exceptions or encumbrances granted in the ordinary course of business,
affecting real property owned by the Borrower or any of its Subsidiaries,
provided that such exceptions do not in the aggregate materially detract from
the value of such property of materially interfere with its use in the ordinary
conduct of the Borrower’s or each Subsidiary’s business;

(h) Liens with respect to judgments, attachments and the like which do not
constitute Events of Default hereunder; and

(i) Liens arising from leases or subleases granted to others which do not
interfere in any material respects with the business of the Borrower or its
Subsidiaries.

“Permitted Lien” shall in no event include any Lien imposed by, or required to
be granted pursuant to, ERISA or any Environmental Law. Nothing in this
Section 6.3 shall be construed to limit any other restriction on Liens imposed
by the Security Agreement or otherwise in the Loan Documents.

6.4 Indebtedness and Guaranty Obligations.

The Borrower shall not, and shall not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Indebtedness or Guaranty Obligations, or
agree, become or remain liable (contingently or otherwise) to do any of the
foregoing, except:

(a) Indebtedness and Guaranty Obligations to or in favor of the Lender pursuant
to this Agreement and the other Loan Documents;

(b) The Junior Indebtedness (as defined in the Pequot Subordination Agreement);

(c) Indebtedness of the Borrower or any of its Subsidiaries existing on the date
hereof and listed in Schedule 6.4 (and extensions, renewals and refinancings
thereof on terms no less favorable in any material respect than those existing
before such extension, renewal or refinancing);

(d) Purchase money Indebtedness (including Capitalized Leases) hereafter
incurred by the Borrower or any of its Subsidiaries to finance the purchase of
fixed assets provided that (i) the total of all such Indebtedness for all such
Persons taken together shall not exceed an aggregate principal amount of
$1,000,000 during any fiscal year; (ii) such

 

41



--------------------------------------------------------------------------------

Indebtedness when incurred shall not exceed the purchase price of the assets(s)
financed; and (iii) no such Indebtedness shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the time of
such refinancing;

(e) Intercompany Debt;

(f) Indebtedness that is expressly subordinate to the monetary obligations
arising under this Agreement pursuant to a written subordination agreement in
form and substance reasonably acceptable to the Lender;

(g) Contingent liabilities arising out of endorsements of checks and other
negotiable instruments for deposit or collection in the ordinary course of
business; and

(h) To the extent not mentioned above, accruals and accounts payable in the
ordinary course of business not for borrowed money.

6.5 Loans, Advances and Investments.

The Borrower shall not, and shall not permit any of its Subsidiaries to, make or
suffer to exist or remain outstanding any loan or advance to, or purchase,
acquire or own (beneficially or of record) any stock, bonds, notes or securities
of, or any partnership interest (whether general or limited) in, or any other
interest in, or make any capital contribution to or other investment in, any
other Person, or agree, become or remain liable (contingently or otherwise) to
do any of the foregoing, except:

(a) Loans and investments existing on the date hereof and listed in Schedule 6.5
(and extensions, renewals and refinancings thereof on terms no less favorable in
any material respect than those existing immediately before such extension,
renewal or refinancing);

(b) Receivables owing to the Borrower or any of its Subsidiaries arising from
sales of inventory or services under usual and customary terms in the ordinary
course of business;

(c) Advances to officers and employees of the Borrower to reimburse expenses
incurred by such officers and employees in the ordinary course of business;

(d) Intercompany Debt;

(e) Cash Equivalent Investments; and

(f) Repurchase of not more than $1,000,000 of the Borrower’s issued and
outstanding common stock on the open market.

 

42



--------------------------------------------------------------------------------

6.6 Dividends and Related Distributions.

The Borrower shall not, and shall not permit any of its Subsidiaries to, declare
or make any Stock Payment, or agree, become or remain liable (contingently or
otherwise) to do any of the foregoing, except

(a) dividends payable to a Credit Party; and

(b) so long as no Event of Default has occurred and is continuing, or would
occur as a result of such dividends, dividends payable to holders of Preferred
Stock in accordance with (i) the Borrower’s Certificate of Designations, Powers,
Preferences and Rights of the Series A Convertible Preferred Stock dated
December 9, 2003, as amended, or (ii) the Borrower’s Certificate of
Designations, Powers, Preferences and Rights of the Series B Convertible
Preferred Stock, substantially in the form attached as an exhibit to the Second
Note Purchase Agreement (collectively, the “Certificates of Designation”);

(c) so long as no Event of Default has occurred and is continuing, or would
occur as a result of such payment, required redemption payments to holders of
Preferred Stock in accordance with the Certificates of Designation;

(d) issue any stock upon exercise of any warrants issued pursuant to the Note
Purchase Agreements or otherwise consented to by the Lender;

(e) issue stock upon the conversion of Convertible Indebtedness issued pursuant
to the Note Purchase Agreements or otherwise consented to by the Lender; and

(f) the repurchase of not more than $1,000,000 of the Borrower’s issued and
outstanding common stock on the open market.

6.7 Sale-Leasebacks.

The Borrower shall not, and shall not permit any of its Subsidiaries to, enter
into or suffer to remain in effect any transaction to which the Borrower or any
of its Subsidiaries is a party involving the sale, transfer or other disposition
by the Borrower or any of its Subsidiaries of any property, with a view directly
or indirectly to the leasing back of any part of the same property or any other
property used for the same or a similar purpose or purposes, or agree, become or
remain liable (contingently or otherwise) to do any of the foregoing.

6.8 Mergers, Acquisitions, etc.

The Borrower shall not, and shall not permit any of its Subsidiaries to,
(a) merge with or into or consolidate with any other Person, provided, however,
(i) the Borrower may merge or consolidate with any of its Subsidiaries provided
that the Borrower is the surviving corporation, and (ii) any Credit Party (other
than the Borrower) may merge or consolidate with any other Credit Party (other
than the Borrower), (b) liquidate, wind-up, dissolve or divide, (c) acquire any
capital stock (or other equity interest) of any other Person or all or any
substantial portion of the properties of any going concern or going line of
business, or (d) agree, become or remain liable (contingently or otherwise) to
do any of the foregoing.

 

43



--------------------------------------------------------------------------------

6.9 Dispositions of Properties.

The Borrower shall not, and shall not permit any of its Subsidiaries to, sell,
convey, assign, lease, transfer, abandon or otherwise dispose of, voluntarily or
involuntarily, any material part of its properties, or agree, become or remain
liable (contingently or otherwise) to do any of the foregoing, except the
Borrower and any of its Subsidiaries may sell inventory in the ordinary course
of business, sell or dispose of equipment in the ordinary course of business
that is obsolete or no longer useable by or no longer useful to the Borrower or
such Subsidiary in its business or sell or exchange any equipment so long as the
purpose of such sale or exchange is to acquire replacement items of equipment
which are the functional equivalent of the items of equipment so sold or
exchanged.

By way of illustration, and without limitation, it is understood that the
following are dispositions of property subject to this Section 6.9: Any
disposition of accounts, chattel paper or general intangibles, with or without
recourse. For purposes of this provision, any transaction involving the
disposition of properties having a value in excess of Five Hundred Thousand and
00/100 Dollars ($500,000.00) shall be deemed to be material. Nothing in this
Section 6.9 shall be construed to limit any other restriction on dispositions of
property imposed by the Security Agreement or otherwise in the Loan Documents.

6.10 Dealings with Affiliates.

The Borrower shall not, and shall not permit any of its Subsidiaries to, enter
into or carry out any transaction with (including purchase or lease property or
services from, sell or lease property or services to, loan or advance to, or
enter into, suffer to remain in existence or amend any contract, agreement or
arrangement with) any Affiliate of such Borrower or Subsidiary that is not a
Credit Party, directly or indirectly, or agree, become or remain liable
(contingently or otherwise) to do any of the foregoing, except:

(a) Officers and employees of the Borrower and its Subsidiaries may be
compensated for services rendered in such capacity to the Borrower and its
Subsidiaries; provided that the board of directors of the Borrower or a
Subsidiary of the Borrower (including a majority of the directors having no
direct or indirect interest in such transaction) approve the same (it being
understood that no compensation shall be paid to any director of any Borrower or
a Subsidiary of the Borrower for service as a director).

(b) Other transactions may be entered into with Affiliates in good faith and on
terms no less favorable to the Borrower or any such Subsidiary than those that
could have been obtained in a comparable transaction on an arm’s-length basis
from an unrelated Person, provided that the board of directors of the Borrower
or such Subsidiary (including a majority of the directors having no direct or
indirect interest in such transaction) approve or ratify such transaction and
determine that such terms are no less favorable to the Borrower or such
Subsidiary than those that could have been obtained in a comparable transaction
on an arm’s-length basis from an unrelated Person.

 

44



--------------------------------------------------------------------------------

6.11 Limitation on Other Restrictions on Liens.

The Borrower shall not, and shall not permit any of its Subsidiaries to, enter
into, become or remain subject to any agreement or instrument, except the Loan
Documents and the Junior Loan Documents (as defined in the Pequot Subordination
Agreement), that would prohibit the grant of any Lien upon any of its
properties.

6.12 Limitation on Other Restrictions on Amendment of the Loan Documents.

The Borrower shall not, and shall not permit any of its Subsidiaries to, enter
into, become or remain subject to any agreement or instrument, except for the
Loan Documents, that would prohibit or require the consent of any Person to any
amendment, modification or supplement to any of the Loan Documents.

6.13 Restrictions on Transfer.

The Borrower shall not, and shall not permit any of its Subsidiaries to
transfer, or permit the transfer, of any of the Collateral or the books and
records related to any of the Collateral to ComGlobal, Inc.

7. DEFAULTS

7.1 Events of Default.

An Event of Default shall mean the occurrence or existence of one or more of the
following events or conditions (for any reason, whether voluntary, involuntary
or effected or required by Law):

(a) Any Credit Party shall fail to pay when due principal of any Loan or any
Letter of Credit Reimbursement Obligation.

(b) Any Credit Party shall fail to pay when due interest on any Loan, any fees,
indemnity or expenses, or any other amount due hereunder or under any other Loan
Document and such failure shall have continued for a period of three
(3) Business Days.

(c) Any representation or warranty made by any Credit Party in or pursuant to or
in connection with this Agreement or any other Loan Document, or any statement
made by any Credit Party in any financial statement, certificate, report,
exhibit or document furnished by such Credit Party to the Lender pursuant to or
in connection with this Agreement or any other Loan Document, shall prove to
have been false or misleading in any material respect as of the time when made
(including by omission of material information necessary to make such
representation, warranty or statement not misleading).

(d) Any Credit Party shall default in the performance or observance of any of
the covenants contained in Section 5.1(h), 5.10 or 5.12 or Article 6.

(e) Any Credit Party shall default in the performance or observance of any other
covenant, agreement or duty under this Agreement or any other Loan Document and
(i) in

 

45



--------------------------------------------------------------------------------

the case of a default under Section 5.1 (other than as referred to in subsection
(e) or (h)) such default shall have continued for a period of ten (10) days and
(ii) in the case of any other default such default shall have continued for a
period of thirty (30) days following notice from the Lender.

(f) Any Cross-Default Event shall occur with respect to Cross-Default
Obligations. As used herein, “Cross-Default Obligation” shall mean any
Indebtedness or Guaranty Obligation of a Credit Party or any agreement or
instrument creating, evidencing or securing such Indebtedness or Guaranty
Obligation. As used herein, “Cross-Default Event” with respect to a
Cross-Default Obligation shall mean the occurrence of any default, event or
condition (other than a default, event or condition waived by the obligee of
such Cross-Default Obligation) which causes or which would permit any Person or
Persons to cause or which would, with the giving of notice or the passage of
time or both, permit any Person or Persons to cause all or any part of such
Cross-Default Obligation to become due (by acceleration, mandatory prepayment or
repurchase, or otherwise) before its otherwise stated maturity, or failure to
pay all or any part of such Cross-Default Obligation at its stated maturity.

(g) Any Credit Party is in default under any contract or agreement, financial or
otherwise, between such Credit Party and any other Person, involving amounts in
excess of Five Hundred Thousand and 00/100 Dollars ($500,000.00), and the other
party thereto commences exercise of its rights and remedies under such contract
or agreement as a consequence of such default.

(h) One or more judgments for the payment of money shall have been entered
against any one or more of the Credit Parties which judgment or judgments,
exceed Five Hundred Thousand and 00/100 Dollars ($500,000.00) in the aggregate,
and such judgment or judgments shall have remained unvacated, undischarged and
unstayed for a period of thirty (30) consecutive days. The foregoing
notwithstanding the judgment against Borrower by Altus Associates, LLC issued in
June, 2006 shall not be deemed an Event of Default.

(i) One or more writs or warrants of attachment, garnishment, execution,
distraint or similar process exceeding in value the aggregate amount of Five
Hundred Thousand and 00/100 Dollars ($500,000.00) shall have been issued against
any one or more of the Credit Parties or any of their respective properties and
shall have remained unvacated, undischarged and unstayed for a period of thirty
(30) consecutive days.

(j) Any Governmental Approval now or hereafter made by or with any Governmental
Authority in connection with this Agreement or any other Loan Document is not
obtained or shall have ceased to be in full force and effect or shall have been
modified or amended or shall have been held to be illegal or invalid, and the
Lender shall have determined (which determination shall be conclusive) that such
event or condition, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

(k) Any Security Document shall cease to be in full force and effect, or any
Lien created or purported to be created in any Collateral pursuant to any
Security Document shall fail to be a valid, enforceable and perfected Lien in
favor of the Lender securing the Obligations, prior to all other Liens, or the
Borrower or any Governmental Authority shall assert any of the foregoing.

 

46



--------------------------------------------------------------------------------

(l) Any Loan Document or term or provision thereof shall cease to be in full
force and effect (except in accordance with the express terms of such Loan
Document), or any Credit Party shall, or shall purport to, terminate (except in
accordance with the terms of such Loan Document), repudiate, declare voidable or
void, or otherwise contest the legality, validity, binding effect or
enforceability of, any Loan Document or any term or provision thereof, or any
obligation or liability of the Borrower thereunder.

(m) Any one or more Pension-Related Events referred to in subsection (a)(ii),
(b) or (e) of the definition of “Pension-Related Event” shall have occurred; or
any one or more other Pension-Related Events shall have occurred and the Lender
shall determine (which determination shall be conclusive) that such other
Pension-Related Events would reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect.

(n) A proceeding shall have been instituted in respect of any Credit Party:

(i) seeking to have an order for relief entered in respect of such Credit Party,
or seeking a declaration or entailing a finding that such Credit Party is
insolvent or a similar declaration or finding, or seeking dissolution,
winding-up, charter revocation or forfeiture, liquidation, reorganization,
arrangement, adjustment, composition or other similar relief with respect to
such Credit Party its assets or its debts under any Law relating to bankruptcy,
insolvency, relief of debtors or protection of creditors, termination of legal
entities or any other similar Law now or hereafter in effect, or

(ii) seeking appointment of a receiver, trustee, liquidator, assignee,
sequestrator or other custodian for such Credit Party or for all or any
substantial part of its property,

and such proceeding shall result in the entry, making or grant of any such order
for relief, declaration, finding, relief or appointment, or such proceeding
shall remain undismissed and unstayed for a period of sixty (60) consecutive
days.

(o) Any Credit Party shall become insolvent; shall fail to pay, become unable to
pay, or state that it is or will be unable to pay, its debts as they become due;
shall voluntarily suspend transaction of its business; shall make a general
assignment for the benefit of creditors; shall institute (or fail to controvert
in a timely and appropriate manner) a proceeding described in Section 7.1(n)(i),
or (whether or not any such proceeding has been instituted) shall consent to or
acquiesce in any such order for relief, declaration, finding or relief described
therein; shall institute (or fail to controvert in a timely and appropriate
manner) a proceeding described in Section 7.1(n)(ii), or (whether or not any
such proceeding has been instituted) shall consent to or acquiesce in any such
appointment or to the taking of possession by any such custodian of all or any
substantial part of its property; shall dissolve, wind-up, revoke or forfeit its
charter or liquidate itself or any substantial part of its property; or shall
take any action in furtherance of any of the foregoing.

 

47



--------------------------------------------------------------------------------

(p) A Change of Control shall have occurred.

(q)(i) A notice of debarment, notice of suspension or notice of termination for
default shall have been issued under any Government Contract; (ii) the Borrower
is barred or suspended from contracting with any part of the Government; (iii) a
Government investigation shall have been commenced in connection with any
Government Contract or the Borrower which could reasonably result in criminal or
civil liability, suspension, debarment, or any other adverse administrative
action arising by reason of alleged fraud, willful misconduct, neglect, default
or other wrongdoing; (iv) the actual termination of any Material Contract due to
alleged fraud, willful misconduct, neglect, default or any other wrongdoing; or
(v) a cure notice issued under any Government Contract shall remain uncured
beyond (A) the expiration of the time period available to the Borrower pursuant
to such Government Contract and/or such cure notice, to cure the noticed
default, or (B) the date on which the other contracting party is entitled to
exercise its rights and remedies under the Government Contract as a consequence
of such default.

(r) An event shall have occurred which gives the Lender the right or option to
terminate any Swap Contract.

(s) An event or condition shall have occurred which the Lender reasonably
believes creates a Material Adverse Effect.

7.2 Consequences of an Event of Default.

(a) If an Event of Default specified in any subsection of Section 7.1 (other
than subsection (n) and (o)) shall occur and be continuing or shall exist, then,
in addition to all other rights and remedies which the Lender may have hereunder
or under any other Loan Document, at law, in equity or otherwise, the Lender
shall be under no further obligation to make Loans or issue Letters of Credit
hereunder, and the Lender may by notice to the Credit Parties, from time to time
do any or all of the following:

(i) Declare the Commitments terminated, whereupon the Commitments will terminate
and any fees hereunder shall be immediately due and payable without presentment,
demand, protest or further notice of any kind, all of which are hereby waived,
and an action therefor shall immediately accrue.

(ii) Declare the unpaid principal amount of the Loans, interest accrued thereon
and all other Obligations to be immediately due and payable without presentment,
demand, protest or further notice of any kind, all of which are hereby waived,
and an action therefor shall immediately accrue.

(iii) Terminate any Swap Contract or exercise any rights provided thereunder or
in connection therewith.

(iv) Exercise any and all other rights and remedies under this Agreement or the
other Loan Documents as the Lender may then have hereunder or thereunder, at
law, in equity or otherwise.

 

48



--------------------------------------------------------------------------------

(b) If an Event of Default specified in subsection (n) or (o) of Section 7.1
shall occur or exist, then, in addition to all other rights and remedies which
the Lender may have hereunder or under any other Loan Document, at law, in
equity or otherwise, the Commitments shall automatically terminate and the
Lender shall be under no further obligation to make Loans or issue Letters of
Credit, and the unpaid principal amount of the Loans, interest accrued thereon
and all other Obligations shall become immediately due and payable without
presentment, demand, protest or notice of any kind, all of which are hereby
waived, and an action therefor shall immediately accrue.

(c) If an Event of Default shall occur, at the Lender’s request, the Credit
Parties shall provide the Lender with cash collateral in the aggregate amount of
Letter of Credit Undrawn Availability for all Letters of Credit.

8. MISCELLANEOUS.

8.1 Holidays.

Whenever any payment or action to be made or taken hereunder or under any other
Loan Document shall be stated to be due on a day which is not a Business Day,
such payment or action shall be made or taken on the next following Business Day
and such extension of time shall be included in computing interest or fees, if
any, in connection with such payment or action.

8.2 Records.

The Lender’s Revolving Credit Facility Committed Amount, the unpaid principal
amount of the Loans, Letter of Credit Obligations, the unpaid interest accrued
thereon, the interest rate or rates applicable to such unpaid principal amount,
the duration of such applicability, the Revolving Unused Fee and the Letter of
Credit Fee shall at all times be ascertained from the records of the Lender,
which shall be conclusive absent manifest error.

8.3 Amendments and Waivers.

Neither this Agreement nor any other Loan Document may be amended, modified or
supplemented except in writing signed by the Lender and the Credit Parties that
are a party to such agreement and shall be effective only to the extent set
forth in such writing, Any Default waived or consented to in any such waiver,
amendment, modification or supplement shall be deemed to be cured and not
continuing to the extent and for the period set forth in such waiver or consent,
but no such waiver or consent shall extend to any other or subsequent Default or
impair any right consequent thereto.

8.4 No Implied Waiver; Cumulative Remedies.

No course of dealing and no delay or failure of the Lender in exercising any
right, power or privilege under this Agreement or any other Loan Document shall
affect any other or future exercise thereof or exercise of any other right,
power or privilege; nor shall any single or partial exercise of any such right,
power or privilege or any abandonment or discontinuance of steps to enforce such
a right, power or privilege preclude any further exercise thereof or of any
other right, power or privilege. The rights and remedies of the Lender under
this Agreement and any other Loan Document are cumulative and not exclusive of
any rights or remedies which the Lender would otherwise have hereunder or
thereunder, at law, in equity or otherwise.

 

49



--------------------------------------------------------------------------------

8.5 Notices.

(a) Except to the extent otherwise expressly permitted hereunder or thereunder,
all notices, requests, demands, directions and other communications
(collectively “notices”) under this Agreement or any other Loan Document shall
be in writing (including telecopied communication) and shall be sent by
first-class mail, or by nationally-recognized overnight courier, or by
telecopier (with confirmation in writing mailed first-class or sent by such an
overnight courier), or by personal delivery. All notices shall be sent to the
applicable party at the address stated on the signature pages hereof or in
accordance with the last unrevoked written direction from such party to the
other parties hereto, in all cases with postage or other charges prepaid.
Notices to the Subsidiary Guarantors shall be given by giving such notice to the
Borrower at the Borrower’s address. Any such properly given notice shall be
effective on the earliest to occur of receipt, telephone confirmation of receipt
of telecopy communication, one (1) Business Day after delivery to a
nationally-recognized overnight courier, or three (3) Business Days after
deposit in the mail.

(b) The Lender may rely on any notice (whether or not such notice is made in a
manner permitted or required by this Agreement or any other Loan Document)
purportedly made by or on behalf of any Credit Party, and the Lender shall not
have any duty to verify the identity or authority of any Person giving such
notice.

8.6 Expenses; Taxes; Indemnity.

(a) The Borrower agrees to pay or cause to be paid and to save the Lender
harmless against liability for the payment of all reasonable out-of-pocket costs
and expenses (including reasonable and documented fees and expenses of outside
counsel, including local counsel, auditors, appraisers, and all other
professional, accounting, evaluation and consulting costs) incurred by the
Lender from time to time arising from or relating to (i) the negotiation,
preparation, execution, delivery, administration and performance of this
Agreement and the other Loan Documents, (ii) any amendments, modifications,
supplements, waivers or consents requested by the Borrower (whether or not
ultimately entered into or granted) to this Agreement or any other Loan
Document, and (iii) the preservation and, following an Event of Default,
enforcement of rights under this Agreement or any other Loan Document (including
any such costs or expenses arising from or relating to (A) the creation,
perfection or protection of the Lender’s Lien on any Collateral, (B) the
protection, collection, lease, sale, taking possession of, preservation of, or
realization on, any Collateral, including advances for storage, insurance
premiums, transportation charges, taxes, filing fees and the like,
(C) collection or enforcement of any outstanding Loan or any other amount owing
by the Credit Parties hereunder or thereunder by the Lender, and (D) any
litigation, proceeding, dispute, work-out, restructuring or rescheduling related
in any way to this Agreement or the other Loan Documents).

(b) The Borrower hereby agrees to pay all stamp, document, transfer, recording,
filing, registration, search, sales and excise fees and taxes and all similar
impositions

 

50



--------------------------------------------------------------------------------

now or hereafter payable in connection with this Agreement or any other Loan
Documents or any other documents, instruments or transactions pursuant to or in
connection herewith or therewith, and the Borrower agrees to save the Lender
harmless from and against any and all present or future claims. liabilities or
losses with respect to or resulting from any omission to pay or delay in paying
any such fees, taxes or impositions.

(c) The Borrower hereby agrees to reimburse and indemnify each of the
Indemnified Parties from and against any and all losses, liabilities, claims,
damages, expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements of any kind or nature whatsoever (including the reasonable and
documented fees and disbursements of counsel for such Indemnified Party in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not such Indemnified Party shall be
designated a party thereto) that may at any time be imposed on, asserted against
or incurred by such Indemnified Party as a result of, or arising out of, or in
any way related to or by reason of, this Agreement or any other Loan Document,
any transaction from time to time contemplated hereby or thereby, or any
transaction financed in whole or in part or directly or indirectly with the
proceeds of any Loan or Letter of Credit (and without in any way limiting the
generality of the foregoing, including any grant of any Lien on any Collateral
or any exercise by the Lender of any of its rights or remedies under this
Agreement or any other Loan Document) or any Swap Contract; but excluding any
related income or franchise taxes and such losses, liabilities, claims, damages,
expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements to the extent resulting from the gross negligence or willful
misconduct of such Indemnified Party, as finally determined by a court of
competent jurisdiction. If and to the extent that the foregoing obligations of
the Borrower under this subsection (c), or any other indemnification obligation
of the Borrower hereunder or under any other Loan Document or any Swap Contract,
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable Law.

8.7 Severability.

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

8.8 Prior Understandings.

This Agreement and the other Loan Documents supersede all prior and
contemporaneous understandings and agreements, whether written or oral, among
the parties hereto relating to the transactions provided for herein and therein.

8.9 Duration; Survival.

All representations and warranties of the Credit Parties contained herein or in
any other Loan Document or made in connection herewith or therewith shall
survive the making of, and

 

51



--------------------------------------------------------------------------------

shall not be waived by the execution and delivery of, this Agreement or any
other Loan Document, any investigation by or knowledge of the Lender, the making
of any Loan, or any other event or condition whatever. All covenants and
agreements of the Credit Parties contained herein or in any other Loan Document
shall continue in full force and effect from and after the date hereof so long
as the Borrower may borrow hereunder and until payment in full of all
Obligations. Without limitation, all obligations of the Credit Parties hereunder
or under any other Loan Document to make payments to or indemnify the Lender
shall survive the payment in full of all other Obligations, termination of the
Borrower’s right to borrow hereunder, the assignment by the Lender of all of its
rights and obligations under this Agreement, and all other events and conditions
whatever.

8.10 Counterparts.

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.

8.11 Limitation on Payments.

The parties hereto intend to conform to all applicable Laws in effect from time
to time limiting the maximum rate of interest that may be charged or collected.
Accordingly, notwithstanding any other provision hereof or of any other Loan
Document, the Borrower shall not be required to make any payment to or for the
account of the Lender, and the Lender shall refund any payment made by the
Borrower, to the extent that such requirement or such failure to refund would
violate or conflict with non-waivable provisions of applicable Laws limiting the
maximum amount of interest which may be charged or collected by the Lender.

8.12 Set-Off.

Each Credit Party hereby agrees that if any Obligation of such Credit Party
shall be due and payable (by acceleration or otherwise), and such Credit Party
shall fail to pay the same beyond any cure period with respect thereto, the
Lender shall have the right, without notice to such Credit Party, to set-off
against and to appropriate and apply to such Obligation any indebtedness,
liability or obligation of any nature owing to such Credit Party by the Lender,
including all deposits (whether time or demand, general or special,
provisionally credited or finally credited, whether or not evidenced by a
certificate of deposit) now or hereafter maintained by such Credit Party with
the Lender, in each case to the maximum extent permitted by Law. Such right
shall be absolute and unconditional in all circumstances and, without
limitation, shall exist whether or not the Lender or any other Person shall have
given notice or made any demand to such Credit Party or any other Person,
whether such indebtedness, obligation or liability owed to such Credit Party is
contingent, absolute, matured or unmatured (it being agreed that the Lender may
deem such indebtedness, obligation or liability to be then due and payable at
the time of such setoff), and regardless of the existence or adequacy of any
collateral, guaranty or any other security, right or remedy available to the
Lender or any other Person. The Lender agrees promptly to notify such Credit
Party after any such set-off and application made by the Lender; provided,
however, that the failure to give such notice shall not effect the validity of
set-off application. Each Credit Party hereby agrees that any branch,

 

52



--------------------------------------------------------------------------------

subsidiary or affiliate of the Lender shall have the same rights of set-off as
the Lender as provided in this Section 8.12 (regardless of whether such branch,
subsidiary or affiliate would otherwise be deemed in privity with or a direct
creditor of such Credit Party). The rights provided by this Section 8.12 are in
addition to all other rights of set-off and banker’s lien and all other rights
and remedies which the Lender (or any such branch, subsidiary or affiliate) may
otherwise have under this Agreement, any other Loan Document, at law or in
equity, or otherwise, and nothing in this Agreement or any other Loan Document
shall be deemed a waiver or prohibition of or restriction on the rights of
set-off or banker’s lien of any such Person.

8.13 Successors and Assigns; Assignments.

(a) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Credit Parties, the Lender, all future holders of the Note,
and their respective successors and assigns, except that the Credit Parties may
not assign or transfer any of their rights hereunder or interests herein without
the prior written consent of all the Lender, and any purported assignment
without such consent shall be void.

(b) Assignments. The Lender may at any time assign all or a portion of its
rights and obligations under this Agreement and the other Loan Documents
(including all or any portion of its Commitments and Loans owing to it and any
Note held by it) to any Person. Upon such assignment, the purchasing Lender
shall be a party hereto and shall have the rights and obligations of the Lender
hereunder, and the Lender shall be released from its obligations under this
Agreement to the extent so transferred (and, in the case of an assignment
covering all or the remaining portion of the Lender’s rights and obligations
under this Agreement, the Lender shall cease to be a party to this Agreement).

(c) Financial and Other Information. The Credit Parties authorize the Lender to
disclose to any transferee and any prospective transferee any and all financial
and other information in its possession concerning the Credit Parties and
affiliates which has been or may be delivered to it by or on behalf of the
Credit Parties in connection with this Agreement or any other Loan Document or
its credit evaluation of the Credit Parties.

8.14 Materiality.

Unless the context clearly indicates to the contrary, determinations regarding
the materiality of any act, event, condition or circumstance shall be in the
reasonable judgment of the Lender.

8.15 Governing Law; Arbitration: Waiver of Jury Trial; Limitation of Liability.

(a) Governing Law.

THIS AGREEMENT AND ALL OTHER LOAN DOCUMENTS (EXCEPT TO THE EXTENT, IF ANY,
OTHERWISE EXPRESSLY STATED IN SUCH OTHER LOAN DOCUMENTS) SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF
VIRGINIA, WITHOUT REGARD TO CHOICE OF LAW PRINCIPLES.

 

53



--------------------------------------------------------------------------------

(b) Arbitration; Jury Trial Waiver.

(i) This paragraph concerns the resolution of any controversies or claims
between the parties, whether arising in contract, tort or by statute, including
but not limited to controversies or claims that arise out of or relate to:
(A) this agreement (including any renewals, extensions or modifications); or
(B) any document related to this agreement (collectively a “Claim”). For the
purposes of this arbitration provision only, the term “parties” shall include
any parent corporation, subsidiary or affiliate of the Bank involved in the
servicing, management or administration of any obligation described or evidenced
by this agreement.

(ii) At the request of any party to this agreement, any Claim shall be resolved
by binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”). The Act will apply even though this agreement provides
that it is governed by the law of a specified state. The arbitration will take
place on an individual basis without resort to any form of class action.

(iii) Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this paragraph. In the event of any inconsistency, the
terms of this paragraph shall control. If AAA is unwilling or unable to
(A) serve as the provider of arbitration or (B) enforce any provision of this
arbitration clause, any party to this agreement may substitute another
arbitration organization with similar procedures to serve as the provider of
arbitration.

(iv) The arbitration shall be administered by AAA and conducted, unless
otherwise required by law, in any U.S. state where real or tangible personal
property collateral for this credit is located or if there is no such
collateral, in the Commonwealth of Virginia. All Claims shall be determined by
one arbitrator; however, if Claims exceed Five Million Dollars ($5,000,000),
upon the request of any party, the Claims shall be decided by three arbitrators.
All arbitration hearings shall commence within ninety (90) days of the demand
for arbitration and close within ninety (90) days of commencement and the award
of the arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing. However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days. The
arbitrator(s) shall provide a concise written statement of reasons for the
award. The arbitration award may be submitted to any court having jurisdiction
to be confirmed, judgment entered and enforced.

 

54



--------------------------------------------------------------------------------

(v) The arbitrator(s) will give effect to statutes of limitation in determining
any Claim and may dismiss the arbitration on the basis that the Claim is barred.
For purposes of the application of the statute of limitations, the service on
AAA under applicable AAA rules of a notice of Claim is the equivalent of the
filing of a lawsuit. Any dispute concerning this arbitration provision or
whether a Claim is arbitrable shall be determined by the arbitrator(s). The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this agreement.

(vi) This paragraph does not limit the right of any party to: (A) exercise
self-help remedies, such as but not limited to, setoff; (B) initiate judicial or
non-judicial foreclosure against any real or personal property collateral;
(C) exercise any judicial or power of sale rights, or (D) act in a court of law
to obtain an interim remedy, such as but not limited to, injunctive relief, writ
of possession or appointment of a receiver, or additional or supplementary
remedies.

(vii) The filing of a court action is not intended to constitute a waiver of the
right of any party, including the suing party, thereafter to require submittal
of the Claim to arbitration.

(viii) By agreeing to binding arbitration, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of any
Claim. Furthermore, without intending in any way to limit this agreement to
arbitrate, to the extent any Claim is not arbitrated, the parties irrevocably
and voluntarily waive any right they may have to a trial by jury in respect of
such Claim. This provision is a material inducement for the parties entering
into this agreement.

[Remainder of page intentionally left blank]

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed and delivered this Agreement under seal as of the date
first above written.

 

BORROWER:   ANALEX CORPORATION   By:  

/s/ C. Wayne Grubbs

  (SEAL) Name:   C. Wayne Grubbs   Title:   SVP, CFO and Treasurer  

ADDRESS FOR NOTICES TO BORROWER

AND SUBSIDIARY GUARANTORS:

  2677 Prosperity Avenue   Suite 400   Fairfax, Virginia 22031   Tel:
703-852-4000   Fax: 703-852-2203   SUBSIDIARY GUARANTORS:   BETA ANALYTICS,
INCORPORATED   By:  

/s/ C. Wayne Grubbs

  (SEAL) Name:   C. Wayne Grubbs   Title:   Treasurer   COMGLOBAL SYSTEMS,
INCORPORATED   By:  

/s/ C. Wayne Grubbs

  (SEAL) Name:   C. Wayne Grubbs   Title:   Treasurer   COMGLOBAL INFORMATION
TECHNOLOGY, INC. By:  

/s/ C. Wayne Grubbs

  (SEAL) Name:   C. Wayne Grubbs   Title:   Treasurer  

 

56



--------------------------------------------------------------------------------

LENDER:   BANK OF AMERICA, N.A.  

By:

 

/s/ Jessica L. Tencza Shaner

 

(SEAL)

 

Name:

 

Jessica L. Tencza Shaner

 

Title:

 

Vice President

  ADDRESS FOR NOTICES TO LENDER:   8300 Greensboro Drive   Mezzanine   McLean,
Virginia 22102   Attn: Commercial Banking   Tel: (703) 761-8558   Fax:
(703) 761-8118  

 

57



--------------------------------------------------------------------------------

INDEX OF EXHIBITS AND SCHEDULES

 

EXHIBITS

     

EXHIBIT A

   -      Form of Revolving Credit Facility Note

EXHIBIT B

   -      Pricing Grid

EXHIBIT C

   -      INTENTIONALLY DELETED

EXHIBIT D

   -      First Amendment to Pledge Agreement and Second Amendment to Pledge
Agreement

EXHIBIT E

   -      Form of Guaranty

EXHIBIT F

   -      Pequot Subordination Agreement

EXHIBIT G

   -      Form of Compliance Certificate

EXHIBIT H

   -      Form of Joinder Agreement

SCHEDULES

     

SCHEDULE 3.1

   -      Corporate Existence and Qualification

SCHEDULE 3.6

   -      Material Contracts

SCHEDULE 3.9

   -      Litigation and Proceedings

SCHEDULE 3.13

   -      Intellectual Property

SCHEDULE 3.14

   -      Existing and Pending Defaults

SCHEDULE 3.16

   -      Office Locations; Leases

SCHEDULE 3.17

   -      Labor Relations

SCHEDULE 3.19

   -      Subsidiaries

SCHEDULE 6.3

   -      Liens

SCHEDULE 6.4

   -      Indebtedness

SCHEDULE 6.5

   -      Loans, Advances and Investments

 

58